 
Exhibit 10.111

 
AGREEMENT OF SALE AND PURCHASE


THIS AGREEMENT OF SALE AND PURCHASE (“Agreement”) is made and entered into as of
this 25th day of April, 2007 (the “Effective Date”), by and between GLIMCHER
UNIVERSITY MALL LIMITED PARTNERSHIP, a Delaware limited partnership (“Seller”),
and SOMERA CAPITAL MANAGEMENT, LLC, a California limited liability company
(“Buyer”).
 
In consideration of the mutual agreements contained in this Agreement and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller agrees to sell, and Buyer desires to purchase, the
Property described below, for the Purchase Price and upon the terms and
conditions set forth below:
 
ARTICLE 1
 
CERTAIN DEFINITIONS AND FUNDAMENTAL PROVISIONS
 
This Article 1 sets forth certain definitions and fundamental provisions for
purposes of this Agreement.
 
1.1 “Additional Deposit” means One Million Five Hundred Thousand Dollars
($1,500,000.00). Upon receipt by the Title Company, the Additional Deposit shall
be deemed included in the Deposit for all purposes under this Agreement.


1.2 “Buyer’s Address” means:
 

 
Somera Capital Management, LLC
1901 Pennsylvania Avenue NW, Suite 804
Washington, D.C. 20006
Attn: Tom Falatko
Tel: (202) 828-9500
Fax: (202) 828-9585
With a copy to:
 
Stroock & Stroock & Lavan LLP
2029 Century Park East, 18th Floor
Los Angeles, CA 90067
Attn: Chauncey M. Swalwell
Tel: (310) 556-5945
Fax: (310) 407-6445
 
Somera Capital Management, LLC
222 N. Sepulveda Boulevard
Suite 2375
El Segundo, CA 90245
Attn: Steve Plenge
Tel: (310) 641-8060
Fax: (310) 641-8805

 
1.3 “Close” or “Closing” means confirmation by the Title Company that it has
received and is in a position to deliver to Buyer all of the documents to be
delivered by Seller pursuant to Section 4.3 of this Agreement, and has received
and is in a position to deliver to Seller all of the funds and documents to be
delivered by Buyer pursuant to Section 4.4 of this Agreement.

--------------------------------------------------------------------------------


 
 1.4 “Closing Date” means not later than June 14, 2007, subject to extension as
provided in Section 4.2 (or any other date which is approved in writing by both
Buyer and Seller).
 
1.5 “Contracts” means all assignable service, supply, maintenance and
construction contracts, if any, relating to the Real Property or Personal
Property, a list of which is attached hereto as Exhibit A.  Seller agrees to
terminate at Closing all Contracts that Buyer wishes to terminate and which by
their terms can be terminated without cause upon notice from Seller.
Notwithstanding the foregoing, if Seller reasonably believes any Contract is
necessary for its management of the Property pursuant to the Management
Agreement (as provided in Section 4.11 below), Buyer agrees such Contract shall
not be terminated until the expiration of the Management Agreement.
 
1.6 “Deposit” means Fifty Thousand Dollars ($50,000.00). Seller shall not be
obligated to account to Buyer for any interest earned on the Deposit.
 
1.7 “Effective Date” means the date of mutual execution of this Agreement.
 
1.8 “Improvements” means all structures, improvements and fixtures located on
the Land.
 
1.9 “Intangible Property” means all assignable intangible personal property, if
any, owned by Seller on the Closing Date, including the right to use the current
names, logos, trademarks and trade names of the Real Property (but not of the
Seller or their affiliates, parents or subsidiaries) and all licenses, permits
and certificates of occupancy issued by governmental authorities relating to the
use, maintenance, occupancy and/or operation of the Real Property and Personal
Property.
 
1.10 “Land” means that certain land more particularly described on Exhibit B
attached hereto, together with all right, title and interest of Seller in and to
all easements in or upon such land and all other rights and appurtenances
belonging or in anywise pertaining to such land.
 
1.11 “Leases” means any tenant leases, licenses, or other agreements directly
affecting the occupancy of the Real Property on the Closing Date.
 
1.12 “Personal Property” means all fixtures, furniture, carpeting, draperies,
appliances, building supplies, equipment, machinery, inventory, and other
tangible items of personal property owned by Seller and affixed, attached to,
placed or situated upon the Real Property and used in connection with the
ownership of the Real Property, a list of which is attached hereto as Exhibit
C.  Personal Property does not include any items of personal property which are
either (a) leased to Seller, or (b) owned by third parties or Tenants.
 
1.13 “Property” means, collectively, the Real Property, and all of Seller’s
right, title and interest, if any, in the Contracts, the Intangible Property,
the Leases, the Personal Property and the Security Deposits, as such terms are
defined below.


2

--------------------------------------------------------------------------------


 
1.14 “Purchase Price” means One Hundred Forty-four Million Seven Hundred
Thousand Dollars ($144,700,000.00).
 
1.15 “Real Property” means that land and improvements commonly known as
“University Mall” in Tampa, Florida, and located upon that real property
described in Exhibit B.
 
1.16 “Security Deposits” means all refundable security deposits of tenants at
the Property (the “Tenants”), if any, held by and in the possession of Seller.
 
1.17 “Seller Address” means: 
 

 
c/o Glimcher Properties Limited Partnership
150 East Gay St.
Columbus, Ohio 43215
Attn: Kim A. Rieck
Senior Vice President
Facsimile No.: (614) 621-8863
Telephone No.: (614) 887-5621
With copies to:
 
c/o Glimcher Properties Limited Partnership
150 East Gay St.
Columbus, Ohio 43215
Attn: Neil Van Winkle
Senior Counsel
Facsimile No.: (614) 621-8863
Telephone No.: (614) 887-5621

 
1.18 “Title Company” means Flagler Title Company, as agent for First American
Title Insurance Company, whose address is:
 
Flagler Title Company
5 Harvard Circle
Suite 110
West Palm Beach, FL 33409
Attention Roger C. Gamblin, President
Facsimile No.: (561) 686-5039
Telephone No.: (561) 798-0400
 
ARTICLE 2
 
CONSIDERATION
 
2.1 Purchase Price. The Purchase Price to be paid by Buyer to Seller for the
sale and conveyance of the Property is specified in Section 1.14, and shall be
paid to Seller as follows:
 
2.1.1 Five Million Dollars ($5,000,000.00) of the Purchase Price shall be paid
to Seller at Closing in the form of an unsecured promissory note in the form of
Exhibit O (“Note”). The maker of the Note shall be the owner of one hundred
percent (100%) of the equity interests in (i) the special purpose entity to
which the Property shall be conveyed at Closing, or (ii) if


3

--------------------------------------------------------------------------------


 
Buyer’s first mortgage lender requires that a portion of Buyer’s first mortgage
loan be recast as a mezzanine loan, then the special purpose entity that is the
mezzanine borrower; and
 
2.1.2 The balance of the Purchase Price, after adjustments and credits, shall be
paid to Seller at Closing by wire transfer in immediately available federal
funds, which funds must be delivered in a manner to permit Title Company to
deliver good funds to the Seller or its designee on the Closing Date.
 
 2.2 Deposit. On or prior to the date that is two (2) business days following
the Effective Date, Buyer shall deposit the Deposit in escrow with the Title
Company, by wire transfer. The Deposit shall be non-refundable to Buyer except
in the event of a default by Seller.
 
 2.3 Additional Deposit. If Buyer gives the Notice of Intention to Proceed (as
defined in Section 3.5 of this Agreement) to Seller, then within one (1)
business day after the date the Notice of Intention to Proceed is given to
Seller Buyer shall deposit the Additional Deposit in escrow with the Title
Company, by wire transfer. The Additional Deposit shall thereupon be deemed part
of the Deposit and shall be non-refundable to Buyer except in the event of a
default by Seller, or the failure of an express condition precedent in this
Agreement to Buyer’s obligation to close on the purchase of the Property.
 
2.4 Disposition of Deposit. If the transaction contemplated hereby is
consummated in accordance with the terms and provisions hereof, the Deposit
shall be paid to Seller and credited against the Purchase Price at Closing. If
this Agreement is terminated either automatically or by either Seller or Buyer
as specifically set forth in this Agreement, Title Company shall deliver the
Deposit to the party hereto entitled to same pursuant to the applicable terms of
this Agreement pertaining to such termination.
 
ARTICLE 3
 
CONDITIONS PRECEDENT; INSPECTION AND TITLE
 
3.1 Buyer’s Inspections.
 
3.1.1 Inspections, Tests and Studies. Seller shall permit Buyer and its
authorized agents and representatives to enter upon the Real Property at all
reasonable times (and upon prior written notice to Seller) during normal
business hours to inspect and conduct tests and studies of the Real Property.
Buyer shall not (i) make any intrusive physical testing (environmental,
structural or otherwise) at the Property (such as soil borings, water samples
and the like) without Seller’s prior written consent, or (ii) conduct tenant
interviews at the Property, without Seller’s prior written consent, not to be
unreasonably withheld or delayed. Buyer shall notify Seller, in writing, of its
intention, or the intention of its agents or representatives, to enter the Real
Property at least twenty-four (24) hours prior to such intended entry. At
Seller’s option, the Seller may be present for any inspection, test or study.
Buyer shall bear the cost of all inspections, tests and studies.
 
3.1.2 Buyer’s Delivery of Information to Seller. As additional consideration for
the transaction contemplated herein, Buyer agrees that if it does not Close on
the purchase of the Property it will, at Buyer’s expense, provide to Seller
promptly upon Seller’s written request


4

--------------------------------------------------------------------------------


 
copies of any and all reports, tests, studies and test results prepared by third
parties for Buyer with respect to the Property owned by Seller, including,
without limitation, those involving the structural, geologic, environmental or
other condition of or relating to the Property (collectively, “Buyer’s
Information”). Seller hereby acknowledges that Buyer has not made and does not
make any warranty or representation regarding the truth or accuracy of any
Buyer’s Information.
 
3.2 Document Review.
 
3.2.1 Documents. Buyer acknowledges that Seller has, prior to the Effective
Date, delivered to Buyer the documents and materials regarding the Property set
forth on Exhibit D hereto. All documents and property records delivered to, made
available to, copied and/or reviewed by Buyer pursuant to this Section 3.2
(including the Leases and Contracts, if any) shall sometimes be referred to
collectively herein as the “Documents”. Notwithstanding anything in this
Agreement to the contrary, Seller shall have no obligation to make available to
Buyer, and Buyer shall have no right to inspect or make copies of, any of the
Excluded Documents. As used herein, “Excluded Documents” shall mean any
documents involving Seller’s financing or refinancing of the Property, any
purchase and escrow agreements and correspondence pertaining to Seller’s
acquisition of the Property, any documents pertaining to the potential
acquisition of the Property by any past or prospective purchasers, any third
party purchase inquiries and correspondence, appraisals of the Property,
internal budgets or financial projections, and any other internal documents.
 
3.2.2 Confidential Information. Buyer acknowledges that it will have access to
and the Documents include nonpublic information of Seller and its affiliates,
including, without limitation, lists of existing and potential tenants, leases,
agreements and understandings with tenants and suppliers, the information
supplied by or on behalf of Seller pursuant to this Article 3 and business and
financial information, as well as information obtained from inspections of the
Property (all such information collectively, “Confidential Information”).
Therefore, Buyer agrees to (i) keep confidential all Confidential Information of
Seller and its affiliates, (ii) not disclose any portion of the Confidential
Information in any manner without the prior written consent of Seller, and (iii)
use, and permit its representatives to use, Confidential Information exclusively
in connection with the transaction contemplated by this Agreement or the
operation of the Property after the Closing; provided, however, that if Buyer or
any of its representatives believes it is required by applicable law to disclose
any Confidential Information, Buyer may make such disclosure, but will promptly
inform Seller and shall limit the disclosure to that which is required by
applicable law. For purposes of this Section, Confidential Information shall not
include information that is generally available to the public, or was known to
Buyer prior to the disclosure, or was independently developed by Buyer.
Notwithstanding the foregoing, Buyer may disclose Confidential Information to
prospective lenders, prospective tenants, Buyer’s investors or prospective
investors, Buyer’s attorneys, accountants and other advisers and consultants,
and to Buyer’s employees and agents with a need to know, provided at the time of
making such disclosure to any such third party, Buyer advises the third party of
this confidentiality provision and that such third party is bound by this
confidentiality provision.
 
3.2.3 Neither Seller nor Buyer shall make any press release, public statement,
or other announcement regarding this Agreement or the transactions contemplated
hereby without the prior approval of the other party; provided, however, that if
in its sole judgment Seller


5

--------------------------------------------------------------------------------


 
determines that a disclosure of the material terms of this Agreement is required
by applicable securities regulations it shall have the right to make such
disclosure.
 
3.2.4 Return of Documents. Buyer shall return to GPLP all originals of the
Documents received by Buyer, together with all of Buyer’s Information not
previously delivered to GPLP, if Buyer does not Close on the purchase of the
Property.
 
3.2.5 No Representation or Warranty By Seller. Buyer acknowledges that many of
the Documents were prepared (a) by third parties other than Seller, and/or (b)
prior to Seller’s ownership of the Property. Buyer further acknowledges,
confirms, and agrees that, except as expressly set forth in Section 5.6 of this
Agreement: (i) neither Seller nor any of its partners, agents, employees or
contractors has made any warranty or representation regarding the truth,
accuracy or completeness of any of the Documents or the source(s) thereof, and
Buyer has not relied on the truth or completeness of the Documents, and (ii)
Seller has not undertaken any independent investigation as to the truth,
accuracy or completeness of the Documents and is providing the Documents or
making the Documents available to Buyer solely as an accommodation to Buyer.
 
 3.3 Title. Buyer acknowledges and agrees that it has received from the Title
Company: (i) a commitment by First American Title Insurance Company to issue an
owner’s policy of title insurance, last revised April 24, 2007 (the
“Commitment”) for the real property, issued through the Title Company; (ii) a
photocopy of all documents (“Title Documents”)describing all Schedule B title
exceptions shown on the Commitment; and (iii) a pro forma owner’s policy of
title insurance, issued April 24, 2007, by the Title Company as agent for First
American Title Insurance Company, in the form of Exhibit P (the “Pro Forma”).
Buyer hereby approves the Pro Forma, and waives the right to object to any
matters disclosed on the Pro Forma (“Permitted Exceptions”). Seller shall
satisfy, without cost or expense to Buyer, the following requirements set forth
in Schedule “B” - Section 1 of the Commitment: requirements 1.a. (subject to the
proviso in Section 4.3.1), 2, through 6, 8., 9., 10., 12., 17. and 18. Buyer
shall satisfy, without cost or expense to Buyer, the following requirements set
forth in Schedule “B” - Section 1 of the Commitment: requirements 11. and 13.
through 15. Buyer and Seller agree that (i) all non-delinquent property taxes
and assessments (subject to prorations and adjustments pursuant to Section 4.5),
and (ii) all matters approved by Buyer in writing, or created by or on behalf of
Buyer, including, without limitation, any documents or instruments to be
recorded as part of any financing for the acquisition of the Property by Buyer,
shall also constitute Permitted Exceptions. Seller shall discharge at or prior
to Closing any mortgages or deeds of trust, and discharge or otherwise provide
security to the Title Company sufficient to remove from Buyer’s Owner’s Policy,
as such term is hereinafter defined, at Closing any other liens for liquidated
amounts (collectively, “Non-Discretionary Defects”). Notwithstanding the
preceding at the Closing, Seller shall pay in full (or otherwise discharge) all
liens (other than liens for taxes and assessments not yet due and payable) that
are recorded against the Real Property.
 
3.4 Inspection Obligations.
 
3.4.1 Buyer’s Responsibilities. In conducting any investigations, inspections,
tests and studies of the Property and/or Documents, Buyer and its agents and
representatives shall: (i) comply with all terms of the Leases regarding entry
rights and obligations of third


6

--------------------------------------------------------------------------------


 
parties and not disturb the tenants or interfere with their use of the Property
pursuant to the Leases; (ii) not interfere with the operation, use and
maintenance of the Property; (iii) not damage any part of the Property or any
personal property owned or held by any tenant or any third party; (iv) not
injure or otherwise cause bodily harm to Seller or any of its partners, agents,
contractors and employees, or any tenant or other third party; (v) maintain
commercial general liability (occurrence) insurance in the amount of Two Million
Dollars ($2,000,000) and on terms otherwise satisfactory to Seller covering any
accident arising in connection with the presence of Buyer, its agents and
representatives on the Real Property and shall deliver a certificate of
insurance verifying such coverage to Seller prior to any entry upon the Real
Property; (vi) promptly pay when due the costs of all tests, investigations,
studies and examinations done with regard to the Property; (vii) not permit any
liens to attach to the Property by reason of the exercise of its rights
hereunder; and (viii) fully restore the Real Property and Personal Property to
the condition in which the same was found before any such inspections, tests or
studies were undertaken.
 
3.4.2 Buyer’s Indemnity. Buyer shall indemnify, defend, protect and hold Seller
and its agents, employees and contractors harmless from and against any and all
liens, claims, losses, liabilities, damages, costs, expenses, causes of action
and expenses (including reasonable attorneys’ fees and court costs) arising out
of (i) Buyer’s inspections, tests and/or studies of the Property and Documents,
and/or (ii) any violation by Buyer of the provisions of this Article 3;
provided, however, that Buyer shall have no obligation to indemnify Seller with
respect to matters discovered, but not caused by Buyer. Notwithstanding any
provision to the contrary contained in this Agreement, Buyer’s obligations and
indemnity set forth in Sections 3.2, 3.4 and 4.9 shall survive the Closing or
earlier termination of this Agreement and shall not be merged with the Deed (as
defined below) or any other Closing documents.
 
 3.5 Additional Deposit and Notice of Intention to Proceed. On or before May 18,
2007, Buyer shall deliver to Seller Buyer’s Notice of intention to proceed with
the closing on the purchase of the Property ("Notice of Intention to Proceed”)
and, within one (1) business day after such delivery, deposit the Additional
Deposit in escrow with the Title Company, by wire transfer. If Buyer does not
give the Notice of Intention to Proceed on or before May 18, 2007 and pay the
Additional Deposit to the Title Company within one (1) business day after such
delivery, this Agreement shall automatically terminate, the Deposit shall be
paid to Seller and thereafter the parties shall have no further liabilities
under this Agreement except pursuant to the obligations and indemnity set forth
in Sections 3.2, 3.4 and 4.9.
 
3.6 Estoppel Certificates.
 
3.6.1 On or before May 24, 2007, Seller shall forward an estoppel certificate to
all Property tenants, substantially in the form of Exhibit E attached to this
Agreement (or the agreed form of estoppel that is attached to a Property
tenant’s lease) containing information that is consistent with the information
set forth in the applicable tenant lease and the Rent Roll (as defined in
Section 5.6.6 below), and thereafter use reasonable efforts to obtain, prior to
the Closing Date, executed tenant estoppel certificates from all of the
then-current Property tenants. Notwithstanding anything to the contrary
contained in this Agreement, in no event shall Seller be in default hereunder
for its failure to obtain all or any of the tenant estoppel certificates,
provided, however, that it shall be a condition precedent to Buyer’s obligation
to purchase the


7

--------------------------------------------------------------------------------


 
Property (which may be waived by Buyer) that at least three (3) business days
prior to the Closing Date, Seller shall have delivered to Buyer an executed
tenant estoppel certificate, not disclosing any material variance with the
information forth in the applicable tenant lease and the Rent Roll, and not
alleging any material, uncured default of Seller under such lease (an
“Acceptable Tenant Estoppel”) for (a) tenants occupying not less than
seventy-five (75%) of the inline leased square footage of the Property; and (b)
one hundred percent (100%) of the Major Anchor Tenants (defined as any tenant
leasing 25,000 square feet or more of floor space on the Property) (the
“Required Tenant Estoppels”). Notwithstanding anything herein to the contrary,
if that Seller has been unable to obtain (and deliver to Buyer) the Required
Tenant Estoppels at least three (3) business days prior to the Closing Date, and
Buyer is not willing to waive the Required Tenant Estoppel condition, then
either party shall have the right to delay the Closing Date by up to thirty (30)
days in order for Seller to continue to attempt to obtain the missing Required
Tenant Estoppels.
 
3.6.2 On or before May 24, 2007, Seller shall forward to each owner of stores
adjoining the Improvements (a “Major Occupant”) an estoppel certificate with
respect to any reciprocal easement agreement entered into by such Major Occupant
in a form reasonably acceptable to Buyer, containing information that is
consistent with the reciprocal easement agreement, and thereafter use reasonable
efforts to obtain, prior to the Closing Date, executed estoppel certificates
(the “REA Estoppel Certificates”) from all of the then-current Major Occupants.
Notwithstanding anything to the contrary contained in this Agreement, in no
event shall Seller be in default hereunder for its failure to obtain all or any
of the Estoppel Certificates, provided, however, that it shall be a condition
precedent to Buyer’s obligation to purchase the Property (which may be waived by
Buyer) that prior to the Closing Date, Seller deliver to Buyer an executed REA
Estoppel Certificate from one hundred percent (100%) of the Major Occupants, not
disclosing any material variance with the information forth in the reciprocal
easement agreement and not alleging any material, uncured default of Seller
under such reciprocal easement agreement (the “Required REA Estoppels”).
Notwithstanding anything herein to the contrary, if Seller has been unable to
obtain (and deliver to Buyer) all Required REA Estoppels at least three (3)
business days prior to the Closing Date, and Buyer is not willing to waive the
Required REA Estoppels condition, then either party shall have the right to
delay the Closing Date by up to thirty (30) days in order for Seller to continue
to attempt to obtain the missing Required REA Estoppels.
 
3.6.3 Seller agrees to reasonably cooperate with Buyer to obtain from tenants
any subordination, non-disturbance and attornment agreements (“SNDAs”) that
Buyer’s lender requests; provided, however, that in no event shall Seller be in
default hereunder for its failure to obtain all or any SNDA and it shall not be
a condition precedent to Buyer’s obligation to purchase the Property that Seller
or Buyer obtain any such SNDA.
 
ARTICLE 4
 
ESCROW AND CLOSING
 
4.1 Opening. An escrow (the “Escrow”) shall be opened with Title Company by
delivering a fully executed copy of this Agreement to Title Company at the Title
Company’s address specified in Section 1.18. Buyer and Seller also agree to
execute (a) any additional or


8

--------------------------------------------------------------------------------


 
supplementary instructions as may be necessary to close the transaction
contemplated hereby, and (b) Title Company’s standard or pre-printed escrow
instructions, but only to the extent all of the same are consistent with this
Agreement; provided however, any such additional, supplementary and/or
pre-printed or standard instructions shall not supersede or conflict with this
Agreement, and any such conflict shall be governed by the terms of this
Agreement.
 
 4.2 Closing Date. The Closing shall occur through Escrow on the Closing Date.
At buyer’s election, Buyer may postpone the Closing Date from June 14, 2007 to
June 28, 2007 by causing the following to occur on or before June 13, 2007: (i)
delivery to Seller of Buyer’s Notice of its election to postpone Closing; and
(ii) payment into escrow with the Title Company, by wire transfer, of the sum of
One Million Dollars ($1,000,000.00)(the “Second Additional Deposit”). Upon
receipt by the Title Company, the Second Additional Deposit shall be deemed
included in the Deposit for all purposes under this Agreement.
 
4.3 Seller’s Deliveries. Prior to the Closing Date, Seller shall deliver to
Title Company the following:
 
4.3.1 Deed in the form attached hereto as Exhibit F (the “Deed”), executed and
acknowledged by Seller, conveying title to the Real Property owned by Seller to
Buyer, subject only to the Permitted Exceptions; provided, however, if Buyer and
Seller shall in their sole discretion agree to do so, they shall cooperate in
the transfer of ownership of the Property as follows: a new special purpose
limited liability company (“New LLC”) shall be formed by Seller into which title
to the Property shall be conveyed at Closing, and all of the interests in such
New LLC shall be transferred to Buyer at Closing;
 
4.3.2 Two (2) counterpart originals of a bill of sale and general assignment in
the form attached hereto as Exhibit G (the “Bill of Sale”), executed by Seller
as to the Personal Property;
 
4.3.3 Certification required by the Foreign Investors Real Property Tax Act, as
amended, and any similar state statute or regulation (the “Non-Foreign
Certificate”), executed by Seller;
 
4.3.4 A certified rent roll;
 
4.3.5 Two originals of that certain Guaranty of Theatre Lease Obligations in the
form attached hereto as Exhibit H;
 
4.3.6 Two originals of that certain Guaranty of Contract Obligations executed by
Glimcher Properties Limited Partnership (“GPLP”) in the form attached hereto as
Exhibit N;
 
4.3.7 Seller’s reaffirmation of its representations and warranties under Section
5.6 of this Agreement; provided, however, that the Rent Roll at Closing may
contain changes due to matters approved by Buyer, deemed approved by Buyer, or
for which Buyer’s approval was not necessary; and
 
4.3.8 Such other documents as may be reasonably required by Title Company in
order to close the transaction contemplated by this Agreement.


9

--------------------------------------------------------------------------------


 
4.3.9 Copies of letters terminating all Contracts, other than those Seller is
not required to terminate as provided in Section 1.5 above.
 
4.3.10 It shall be a condition precedent to Buyer’s obligation to close that the
Title Company has committed to issue in favor of Buyer an extended coverage
owner’s title insurance policy (form 10/17/92) upon Closing, in the form of the
Pro Forma (the “Owner’s Policy”). Buyer shall obtain at its expense any survey
update required by the Title Company to delete the so-called “survey exception”.
 
4.4 Buyer’s Deliveries. Prior to the Closing Date, Buyer shall deliver to Title
Company the following:
 
4.4.1 The Purchase Price, plus all net prorations, closing costs and other funds
required to be paid or provided by Buyer under this Agreement (all monies Buyer
is required to deliver shall be wired to the account designated by Title Company
and available for disbursement no later than 12 noon EST, on the Closing Date);
 
4.4.2 Two (2) counterpart originals of the Bill of Sale, executed by Buyer; and
 
4.4.3 Such other documents as may be reasonably required by Title Company or
Title Company in order to close the transaction contemplated by this Agreement.
 
 4.5 Prorations. The following items shall be prorated with respect to the
Property between Seller and Buyer at the Closing by increasing or decreasing, as
the case may be, the funds to be delivered by Buyer at the Closing, with all
items pertaining to the month of Closing to be prorated based on the actual
number of days in the month in which the Closing occurs:
 
4.5.1 Real property taxes, assessments and personal property taxes
(“Taxes”) with respect to the Property shall be prorated based upon the latest
available tax information such that Seller shall be responsible for all such
Taxes levied against the Property to and including the day prior to the Closing,
and Buyer shall be responsible for all such Taxes levied against the Property
for the date of Closing and all periods thereafter. Any Taxes arising out of the
sale of the Real Property to Buyer or its assignee or a subsequent sale or
change in ownership thereafter, and/or arising out of any construction
pertaining to the applicable portion of the Real Property following the Closing,
shall be paid by Buyer when assessed.
 
4.5.2 Subject to Section 4.5.3 below, all costs and expenses with respect to the
operation and maintenance of the Property, including, without limitation, under
any Contracts, utilities not billing directly to the Tenants under the Leases,
and all assessments, dues or other charges due under any covenants, conditions
and restrictions against the Property, shall be prorated such that Seller shall
be responsible for all such costs and expenses to and including the day prior to
the Closing and Buyer shall be responsible for all such costs and expenses for
the date of Closing and all periods thereafter. Seller agrees to deliver
detailed information concerning all such expenses to Buyer as reasonably
requested by Buyer. Buyer shall take all steps necessary to effectuate the
transfer of all utilities to its name as of the date of Closing, and where
necessary, post deposits with the utility companies. Buyer and Seller shall
cooperate to have all utility meters read by the appropriate utility companies
as of the date of Closing. Seller


10

--------------------------------------------------------------------------------


 
shall be entitled to recover any and all deposits held by any utility companies
as of the date of Closing.
 
4.5.3 All rents, reimbursements, income, revenue and other charges pertaining to
Leases or otherwise with respect to the Property (collectively,
“Revenues”) actually collected by Seller on or prior to the Closing shall be
prorated such that such Seller shall be entitled to all such Revenues accruing
up to and including the day prior to the Closing, and Buyer shall be entitled to
all Revenues for the date of Closing and all periods thereafter. However, there
shall be no adjustment of the amount of funds to be delivered by Buyer at the
Closing for Revenues from the Property which are attributable to the periods
prior to and including the day prior to the Closing but which have not actually
been collected by Seller as of the date of Closing (the “Delinquent Revenues”),
although Seller shall be entitled to receive all such Delinquent Revenues as
provided hereinbelow. All Revenues which are collected by Buyer or Seller on or
after the Closing shall be allocated as follows: first, to any past due amounts
owing to Buyer for the periods following the Closing Date, second, to the month
in which the Closing occurs, and third, to any Delinquent Revenues not
theretofore received by Seller for the periods prior to the Closing Date. Buyer
agrees to use reasonable efforts to collect on behalf of Seller all Delinquent
Revenues, but shall not be obligated to file or pursue litigation, declare any
lease default, or expend any out-of-pocket funds to do so. Any Delinquent
Revenues (including any Revenues allocated to Delinquent Revenues, as provided
hereinabove) collected by Buyer after the Closing Date, less any out-of-pocket
funds reasonably expended by Buyer to collect the same, shall be promptly paid
by Buyer to Seller. Notwithstanding any provision of this Agreement to the
contrary, if reasonable attempts of Buyer to do so on Seller’s behalf fail,
Seller shall be entitled to attempt to collect all Revenues which either (a)
became due prior to the Closing, or (b) related to periods prior to the Closing
but were not due and payable until after the Closing, from the Tenants,
guarantors or other third parties responsible for the payment of such Revenues,
provided, however, after the Closing Seller shall not be entitled to pursue
eviction proceedings or other actions to dispossess any Tenant in connection
with any such collection efforts. Notwithstanding anything set forth herein to
the contrary, all percentage rent or overage rent (“Percentage Rent”) under the
Leases shall be prorated between Buyer and Seller on a Lease by Lease basis,
with Seller entitled proportionately to Percentage Rent paid or payable or
attributable under each Lease for any lease year or part thereof occurring prior
to the Closing Date (“Seller’s Percentage Rent Period”). Buyer shall be entitled
proportionately to Percentage Rent paid or payable or attributable under each
Lease with respect to any lease year or part thereof occurring from and after
the Closing Date (“Buyer’s Percentage Rent Period”). The foregoing proration
shall be made as follows on a Lease by Lease basis:
 
(a) subject to the balance of this Subsection 4.5.3, Seller shall retain all
Percentage Rent payments received by it on and prior to the Closing Date that
relate to Seller’s Percentage Rent Period and Buyer shall retain all Percentage
Rent payments received by it after the Closing Date that relate to Buyer’s
Percentage Rent Period;
 
(b) Seller shall deliver to Buyer a statement of all Percentage Rent collected
by Seller with respect to any lease year in which the Closing Date occurs (if
any) on a Lease by Lease basis along with a copy of the Percentage Rent invoices
and sales reports which support such collections; and


11

--------------------------------------------------------------------------------


 
(c) for each Lease, not later than sixty (60) days after the date the last
Percentage Rent payment with respect to the lease year in which the Closing Date
occurs is due, Buyer shall deliver to Seller a statement of all Percentage Rent
owed or collected by Buyer with respect to such Lease along with a copy of the
annual reconciliation of Percentage Rent owed under the Lease and the related
sales information backup, and Seller and Buyer shall perform a final
reconciliation of the Percentage Rent, so that Seller shall have received all
Percentage Rent paid or payable or attributable under each Lease to Seller’s
Percentage Rent Period and Buyer shall have received all Percentage Rent paid or
payable or attributable under each Lease for Buyer’s Percentage Rent Period.
 
After Closing, Seller shall promptly remit to Buyer any Percentage Rent received
by Seller attributable to Buyer’s Percentage Rent Period and Buyer shall
promptly remit to Seller any Percentage Rent received by Buyer attributable to
Seller’s Percentage Rent Period; this provision shall survive the Closing.
 
4.5.4 Seller shall retain the Security Deposits, if any, and the amount thereof
shall be credited to the Purchase Price.
 
4.5.5 Within three (3) months following the Closing (or such earlier date after
the Closing when such figures are available), Seller and Buyer shall re-prorate
real and personal property taxes and other items of income and expenses based
upon actual bills or invoices received after the Closing (if original prorations
were based upon estimates) and any other items necessary to effectuate the
intent of the parties that all income and expense items be prorated as provided
above in this Section 4.5. Any re-prorated items shall be promptly paid to the
party entitled thereto.
 
4.5.6 Within five (5) months following the end of the year in which Closing
occurs, Seller shall prepare 2007 year-end reconciliation statements for all
tenants of the Property, which reconciliation statements shall be delivered to
Buyer and which Buyer shall deliver to the tenants and Seller and Buyer shall
again re-prorate all items of income and expenses for the year of Closing based
upon the actual amount of such expenses and payments from tenants of their
estimated shares thereof, and any other items necessary to effectuate the intent
of the parties that all income and expense items be prorated as provided above
in this Section 4.5. Any re-prorated items shall be promptly paid to the party
entitled thereto. Seller shall prepare and deliver to Buyer 2006 year-end
reconciliation statements for all tenants, which Buyer shall deliver to the
applicable tenants. Seller also shall cooperate with Buyer after the Closing in
connection with Buyer’s preparation of 2007 year-end reconciliation statements
for all tenants, which Buyer shall deliver to the applicable tenants.
 
4.5.7 Any and all payments made by tenants pursuant to their Leases to any
promotional or marketing fund shall not be prorated, but shall instead become
the sole and exclusive property of Buyer upon closing.
 
4.5.8 Any adjustments pursuant to Section 5.6.12;
 
4.5.9 Seller is a party to an Advertising Agreement dated August 10, 2005,
between Seller and Coca-Cola Enterprises, Inc., dba Florida Coca-Cola Bottling
Company


12

--------------------------------------------------------------------------------


 
(“Coca-Cola Agreement”), which provides, among other things, for the payment to
Seller of certain fees, and for the construction by Seller of a Play Area (all
as more particularly described in the Coca-Cola Agreement). At Closing Seller
shall assign to Buyer, and Buyer shall assume from Seller, all of the rights and
obligations of Seller under the Coca-Cola Agreement, and Seller shall credit to
Buyer at Closing all amounts paid to Seller under the Coca-Cola Agreement as of
the Closing Date.
 
4.5.10 The provisions of this Section 4.5 shall survive Closing.
 
4.6 Actions of Title Company. On the Closing, Title Company shall promptly
undertake all of the following in the manner hereinbelow indicated:
 
4.6.1 Disbursement of Funds. Title Company shall disburse all funds deposited
with Title Company by Buyer as follows (and in the following order):
 
(a) Pay all closing costs which are to be paid through Escrow (including,
without limitation, recording fees, brokerage commissions, Title Policy charges
and escrow fees).
 
(b) After deducting therefrom all of the items covered by Section 4.6.1(a) above
which are chargeable to the account of Seller (as provided in Section 4.8
below), and either deducting therefrom or adding thereto (as appropriate) the
net amount of the prorations pursuant to Section 4.5 above, disburse the
Purchase Price to Seller in accordance with separate wiring instructions to be
delivered to Title Company by Seller
 
(c) Disburse any remaining funds to Buyer in accordance with separate wiring
instructions to be delivered to Title Company by Buyer.
 
4.6.2 Recordation. Cause the Deed and any other documents which the parties
hereto may mutually direct to be recorded in the Official Records of the county
where the Property is located, and obtain conformed copies thereof for
distribution to Buyer and Seller.
 
4.6.3 Deliveries by Title Company. Title Company shall:
 
(a) Combine each of the two (2) original counterparts of the Bill of Sale into
two (2) separate fully executed originals, and deliver one (1) fully executed
original of the Bill of Sale each to Seller and to Buyer; and
 
(b) Deliver the Non-Foreign Certificate to Buyer.
 
(c) Deliver to Buyer Seller’s certified rent roll; and
 
(d) Deliver to Buyer Seller’s reaffirmation of its representations and
warranties under Section 5.6 of this Agreement.
 
 4.7 Seller’s Deliveries to Buyer. Upon confirmation of the Closing, Seller
shall deliver to Buyer possession of the Real Property and Personal Property,
subject only to the Permitted Exceptions.


13

--------------------------------------------------------------------------------


 
 4.8 Closing Costs. Any escrow fee charged by Title Company shall be paid
one-half (1/2) by Seller and one-half (1/2) by Buyer. Buyer shall pay the cost
of any survey obtained by Buyer, and any costs of any inspections, studies or
tests Buyer authorizes or conducts. Each party shall be responsible for the
payment of its own attorneys’ fees incurred in connection with the transaction
which is the subject of this Agreement. Seller shall pay seventy-five percent
(75%), and Buyer shall pay twenty-five percent (25%), of all transfer taxes
assessed on the recording of the Deed (“Transfer Taxes”). Seller shall pay the
premium for a standard coverage portion of the Owner’s Policy, and any
endorsements requested by Seller pursuant to Section 3.3, and Buyer shall pay
for the extended coverage portion of the Owner’s Policy, and for any
endorsements to such policy requested by Buyer. Seller agrees to indemnify Buyer
against any liability for Transfer Taxes in excess of the twenty-five percent
(25%) thereof that is Buyer’s obligation pursuant to this Section 4.8, in the
form attached hereto as Exhibit N.
 
4.9 Real Estate Commission. At Closing (but only in the event of a Closing in
strict accordance with this Agreement), Seller agrees to pay a real estate
commission to Eastdil Secured (“Eastdil”) in accordance with a separate
agreement between Seller and Eastdil. Except as set forth in this Section 4.9,
each party hereto hereby represents and warrants to the other party that no real
estate brokerage commission is payable to any person or entity in connection
with the transaction contemplated herein based upon any dealings or actions by
the party making such representation. Each party further agrees to and shall
indemnify, protect, defend and hold the other party harmless from and against
the payment of any commission to any person or entity claiming by, through or
under the indemnifying party. This indemnification shall extend to any and all
claims, liabilities, costs, losses, damages, causes of action and expenses
(including reasonable attorneys’ fees and court costs) arising as a result of
such claims and shall survive the Closing.
 
4.10 Theatre Lease Guaranty. A portion of the Property is encumbered by that
certain Lease Agreement dated February 1, 1995, as amended (“Theatre Lease”),
between Seller and Ohio Entertainment Corporation, an affiliate of Seller.
Seller agrees to provide at Closing, in the form attached hereto as Exhibit H, a
guaranty by Glimcher Properties Limited Partnership of the monetary obligations
of Ohio Entertainment Corporation under the Theatre Lease for the duration of
the current term thereof.
 
4.11 Management Agreement. At Closing Seller and Buyer shall enter into an
agreement for the management of the Property by Seller, in the form attached
hereto as Exhibit I (“Management Agreement”).
 
ARTICLE 5
 
AS-IS TRANSACTION; NO REPRESENTATIONS AND/OR WARRANTIES
 
 5.1 Seller Disclaimer. Except as specifically set forth in Section 5.6
hereinbelow, it is understood and agreed that neither Seller nor any of its
members, partners, agents, employees or contractors has made and is not now
making, and Buyer has not relied upon and will not rely upon (directly or
indirectly), any warranties, representations or guaranties of any kind or
character, express or implied, oral or written, past, present or future, with
respect to the Property, including, but not limited to, warranties,
representations or guaranties as to (i) matters of title,


14

--------------------------------------------------------------------------------



(ii) environmental matters relating to the Property or any portion thereof,
(iii) geological conditions, including, without limitation, subsidence,
subsurface conditions, water table, underground water reservoirs, limitations
regarding the withdrawal of water and earthquake faults and the resulting damage
of past and/or future earthquakes, (iv) whether, and to the extent to which, the
Property or any portion thereof is affected by any stream (surface or
underground), body of water, flood prone area, flood plain, floodway or special
flood hazard, (v) drainage, (vi) soil conditions, including the existence of
instability, past soil repairs, soil additions or conditions of soil fill, or
susceptibility to landslides, or the sufficiency of any undershoring,
(vii) zoning to which the Property or any portion thereof may be subject, (viii)
the availability of any utilities to the Property or any portion thereof
including, without limitation, water, sewage, gas and electric, (ix) usages of
adjoining property, (x) access to the Property or any portion thereof, (xi) the
value, compliance with the plans and specifications, size, location, age, use,
design, quality, descriptions, suitability, structural integrity, operation,
title to, or physical or financial condition of the Property or any portion
thereof, (xii) any income, expenses, charges, liens, encumbrances, rights or
claims on or affecting or pertaining to the Property or any part thereof, (xiii)
the presence of hazardous substances in or on, under or in the vicinity of the
Property, (xiv) the condition or use of the Property or compliance of the
Property with any or all past, present or future federal, state or local
ordinances, rules, regulations or laws, building, fire or zoning ordinances,
codes or other similar laws, (xv) the existence or non-existence of underground
storage tanks, (xvi) any other matter affecting the stability or integrity of
the Property, (xvii) the potential for further development of the Property,
(xviii) the existence of vested land use, zoning or building entitlements
affecting the Property, (xix) the merchantability of the Property or fitness of
the Property for any particular purpose (Buyer affirming that Buyer has not
relied on the skill or judgment of Seller or GPLP or any of their respective
agents, employees or contractors to select or furnish the Property for any
particular purpose, and that Seller makes no warranty that the Property is fit
for any particular purpose) or (xx) tax consequences (including, but not limited
to, the amount, use or provisions relating to any tax credits). Buyer further
acknowledges that, except as expressly set forth in Section 5.6 of this
Agreement, any information of any type which Buyer has received or may receive
from Seller or any of Seller’s agents, employees or contractors including,
without limitation, any environmental reports and surveys, is furnished on the
express condition that Buyer shall not rely thereon, but shall make an
independent verification of the accuracy of such information, all such
information being furnished without any representation or warranty whatsoever.
 
5.2 Buyer Acknowledgments. Buyer represents that it is a knowledgeable,
experienced and sophisticated Buyer of real estate and that it has relied and
shall rely solely on (i) its own expertise and that of Buyer’s consultants in
purchasing the Property, and (ii) Buyer’s own knowledge of the Property based on
its investigations and inspections of the Property. Buyer has conducted, or by
the Closing will conduct, such inspections and investigations of the Property as
Buyer deemed or shall deem necessary, including, but not limited to, the
physical and environmental conditions thereof, and shall rely upon the same.
Upon Closing, subject to Seller’s representations and warranties under Section
5.6 of this Agreement, Buyer shall assume the risk that adverse matters,
including, but not limited to, adverse physical and environmental conditions,
may not have been revealed by Buyer’s inspections and investigations. Buyer
acknowledges and agrees that upon Closing, Seller shall sell and convey to Buyer
and Buyer shall accept the Property “as is, where is,” with all faults and
defects (latent and apparent). Buyer further acknowledges and agrees that there
are no oral agreements, warranties or


15

--------------------------------------------------------------------------------


 
representations, collateral to or affecting the Property by Seller, any agent,
employee or contractor of Seller, or any third party, except as expressly set
forth in Section 5.6 of this Agreement. The terms and conditions of Section 5.1
and this Section 5.2 shall expressly survive the Closing, not merge with the
provisions of any Closing Documents and shall be incorporated into the Deed.
Except as expressly set forth in Section 5.6 of this Agreement, Seller is not
liable or bound in any manner by any oral or written statements,
representations, or information pertaining to the Property furnished by Seller,
any real estate broker, contractor, agent, employee, servant or other person.
Buyer acknowledges that the Purchase Price reflects the “as is” nature of this
sale and any faults, liabilities, defects or other adverse matters that may be
associated with the Property. Buyer has fully reviewed the disclaimers and
waivers set forth in this Agreement with its counsel and understands the
significance and effect thereof.
 
 5.3 Buyer Represented by Counsel. Buyer hereby confirms to Seller that (i)
Buyer is not in a disparate bargaining position in relation to Seller, (ii)
Buyer is represented by legal counsel in connection with the transaction
contemplated by this Agreement, and (iii) Buyer is purchasing the Property for
business, commercial, investment or other similar purpose.
 
5.4 Buyer’s Release of Seller.
 
5.4.1 Seller Released From Liability. Buyer and anyone claiming by, through or
under Buyer, hereby waives its right to recover from and fully and irrevocably
releases Seller and its employees, officers, directors, representatives, agents,
servants, attorneys, affiliates, parent, subsidiaries, successors and assigns,
and all persons, firms, corporations and organizations in its behalf (“Released
Parties”) from any and all claims, responsibility and/or liability that it may
now have or hereafter acquire against any of the Released Parties for any costs,
loss, liability, damage, expenses, demand, action or cause of action arising
from or related to (i) the condition (including any construction defects,
errors, omissions or other conditions, latent or otherwise, and the presence in
the soil, air, structures and surface and subsurface waters of materials or
substances that have been or may in the future be determined to be hazardous
substances or otherwise toxic, hazardous, undesirable or subject to regulation
and that may need to be specially treated, handled and/or removed from the
Property under current or future federal, state and local laws regulations or
guidelines), valuation, salability or utility of the Property, or its
suitability for any purpose whatsoever, and (ii) any information furnished by
the Released Parties under or in connection with this Agreement; provided,
however, that the foregoing shall not release Seller from liability to Buyer
arising from a breach by Seller of any representations or warranties of Seller
pursuant to Section 5.6 of this Agreement. Except as set forth in the preceding
sentence, this release includes claims or which Buyer is presently unaware or
which Buyer does not presently suspect to exist which, if known by Buyer, would
materially affect Buyer’s release to Seller. In this connection and to the
extent permitted by law, but except liability to Buyer arising from a breach by
Seller of any of the representations or warranties of Seller pursuant to Section
5.6 of this Agreement, Buyer hereby agrees, represents and warrants that Buyer
realizes and acknowledges that factual matters now unknown to it may have given
or may hereafter give rise to causes of action, claims, demands, debts,
controversies, damages, costs, losses and expenses which are presently unknown,
unanticipated and unsuspected, and Buyer further agrees, represents and warrants
that the waivers and releases herein have been negotiated and agreed upon in
light of that realization and that Buyer nevertheless hereby releases,
discharges and acquits Seller from any such unknown causes of action, claims,


16

--------------------------------------------------------------------------------


 
demands, debts, controversies, damages, costs, losses and expenses. Seller has
given Buyer material concessions regarding this transaction in exchange for
Buyer agreeing to the provisions of this Section 5.4.


5.5 Interim Covenants of Seller.
 
5.5.1 From the Effective Date through the Closing Date, Seller shall maintain
the Property in the same manner as it has maintained the Property prior to the
effective date pursuant to the normal course of business, subject to reasonable
wear and tear and further subject to destruction by casualty or other events
beyond the control of Seller.
 
5.5.2 From and after the Effective Date, until May 4, 2007, Seller shall not
modify any existing instrument nor enter into a new contract, lease or other
material agreement affecting all or any portion of the Property, or the use of
it, that is not terminable on thirty (30) days notice, without the prior written
consent of Buyer, which consent will not be unreasonably withheld or delayed.
Buyer’s failure to object to any proposed new lease or lease modification within
five (5) business days after receipt of Seller’s request for consent shall be
deemed an approval by Buyer thereof, provided Seller’s request for consent
clearly states in all capital letters in a prominent place the date by which the
Lease will be deemed approved if Buyer does not object. From and after May 4,
2007, Seller shall not enter into or extend, renew, modify or replace any Leases
or other agreements relating to the Property that are not terminable on thirty
(30) days notice without the prior written consent of Buyer, which consent may
be withheld in Buyer’s sole discretion. Any and all tenant improvement costs and
brokerage commissions payable with respect to any new leases and/or amendments,
modifications or renewals of existing Leases which are executed after the
Effective Date and approved (or deemed approved) by Buyer hereunder shall be
paid by Buyer. Seller shall provide Buyer with copies of all such new Leases and
all extensions, renewals, modifications and replacements of existing Leases
following execution thereof.
 
 5.6 Seller’s Representations. Seller makes the following representations and
warranties with respect to itself and the Property owned by it. For all purposes
of this Section 5.6, Buyer hereby acknowledges and agrees that the terms “to
Seller’s knowledge” shall mean only the then-current knowledge of the Senior
Vice President of Leasing (Thomas J. Drought), and Controller (Lisa Indest) of
GPLP, and the Regional Manager of the Property (Jed Reichard), and the General
Manager of the Property (Tom Locke), without any duty to investigate and without
any actual or implied liability to such individuals (and Seller hereby confirms
that such individuals are the representatives of Seller that have the most
knowledge of the truth and accuracy of the representations and warranties set
forth hereinbelow):
 
5.6.1 To Seller’s knowledge, Seller has not received written notice that the
current use and operation of the Property is not in compliance with applicable
building codes, local, state and federal laws and regulations.
 
5.6.2 To Seller’s knowledge, Exhibit A identifies all of the Contracts affecting
the Property (other than the Leases), and all Contracts delivered or made
available to Buyer pursuant to the provisions of this Agreement are true and
correct copies, except as noted on


17

--------------------------------------------------------------------------------


 
Exhibit A, and are in full force and effect, without default by (or written
notice of default to) any party.
 
5.6.3 Seller has not received written notice of any condemnation, environmental,
zoning or other land use regulation proceedings, either instituted or, to
Seller’s knowledge, planned to be instituted, which would materially and
adversely affect the use and operation of the Property as currently being
operated by Seller.
 
5.6.4 There is no litigation or other legal proceeding pending or, to Seller’s
knowledge, threatened against Seller or involving the Property, other than as
listed on the attached Exhibit J, and that all claims identified on Exhibit J as
“fall/slip” are covered by Seller’s existing insurance policies.
 
5.6.5 This Agreement and all documents executed by Seller which are to be
delivered to Buyer at the Closing are or at the time of Closing will be duly
authorized, executed, and delivered by each person comprising Seller, are or at
the time of Closing will be legal, valid, and binding obligations of Seller, and
do not and at the time of Closing will not violate any provisions of Seller’s
formation or governing documents or any provisions of any agreement or judicial
order to which Seller (or any person comprising Seller) is a party or to which
Seller or the Property is subject.
 
5.6.6 The rent roll attached hereto as Exhibit K (“Rent Roll”) identifies all of
the tenants, licensees or other occupants of the Property as of the Effective
Date, and is true and correct in all material respects as of the Effective Date.
Copies of the Leases delivered or made available to Buyer pursuant to this
Agreement are true and correct copies of all such Leases and are, to Seller’s
actual knowledge, in full force and effect, and to Seller’s actual knowledge
there are no other agreements, written or oral, with respect to the tenancies.
 
5.6.7 To Seller’s knowledge, Seller has not received written notice from any
competent governmental agency that there exist Hazardous Materials in, on or
under the Property in violation of applicable laws, rules, regulations,
ordinances or orders, and to Seller’s knowledge, except for non-friable asbestos
containing materials, none exist.
 
5.6.8 To Seller’s knowledge, Seller is not in default under any of the Leases,
any of the Contracts, or any reciprocal easement agreement, and to Seller’s
knowledge no tenant is in default under its lease beyond applicable cure
periods, except for any monetary delinquencies shown on the Aged Delinquent
Report attached hereto as Exhibit L.
 
5.6.9 To Seller’s knowledge, all operating statements and/or other information
pertaining to the income and expenses of the Property delivered or made
available to Buyer pursuant to the provisions of this Agreement are true and
correct copies, and do not contain any material inaccuracies or omissions.
 
5.6.10 There are no employees of Seller located at the Property, and there are
no vacation, pension obligations or other salary or benefits with respect to any
employees of Seller at the Property that would become the obligation of Buyer
upon Closing.


18

--------------------------------------------------------------------------------


 
5.6. 11 No tenant or other occupant of the Property has any option or right of
first refusal to purchase any portion of the Property.
 
5.6.12 Attached hereto as Exhibit M is a list of all tenant improvement
allowances that will be due to tenants provided the lease requirements therefore
are satisfied, that have not been fully paid as of the Effective Date (“Tenant
Improvement Allowances”). Seller and Buyer agree that Buyer will receive a
credit at Closing in an amount equal to the Tenant Improvement Allowances that
remain unpaid at Closing. Notwithstanding anything to the contrary in this
Subsection 5.6.12, Seller and Buyer acknowledge that with respect to those
Leases fully executed prior to the Effective Date, Seller and Buyer were aware
of, and considered the effect of, the Tenant Improvement Allowances identified
in Exhibit M attached hereto, and, therefore, there shall be no adjustment in
the Purchase Price as a result of the same.
 
ARTICLE 6
 
REMEDIES
 
 6.1 Liquidated Damages; Seller’s Remedies. If the Closing and the consummation
of the transaction herein contemplated do not occur as herein provided by reason
of any breach of Buyer, which is not cured within ten (10) days after receipt by
Buyer of written notice thereof, Buyer and Seller agree that it would be
impractical and extremely difficult to estimate the damages that Seller may
suffer as a result thereof. Therefore, Buyer and Seller do hereby agree that a
reasonable estimate of the total net detriment that Seller would suffer if Buyer
breaches this Agreement and fails to complete the purchase of the Property is
and shall be, as Seller’s sole and exclusive remedy (whether at law or in
equity), and as the full, agreed and liquidated damages for such breach, an
amount equal to such portion of the Deposit as Seller has actually received.
Upon any such breach by Buyer, unless otherwise specified, this Agreement shall
be terminated and neither party shall have any further rights or obligations
hereunder, each to the other, except for the right of Seller to collect such
liquidated damages from Buyer; provided, however, that this liquidated damages
provision shall not limit Seller’s right to (i) receive reimbursement for or
recover damages in connection with Buyer’s indemnity of Seller and/or breach of
Buyer’s obligations pursuant to Sections 3.2, 3.4 and 4.9, (ii) injunctive
relief due to Buyer’s breach of its obligations under this Agreement, and/or
(iii) pursue any and all remedies available at law or in equity if, following
any termination of this Agreement, Buyer or any party related to or affiliated
with Buyer assert any claims or right to the Property that would otherwise delay
or prevent Seller from having clear, indefeasible and marketable title to the
Property.
 
 6.2 Buyer’s Remedies. If Seller fails to perform any obligation pursuant to
this Agreement for any reason (except due to a failure of any condition set
forth in this Agreement or any failure by Buyer to perform hereunder), then
Buyer shall elect, as its sole remedy, either to: (i) terminate this Agreement
by giving Seller and the Title Company timely written notice of such election
prior to or upon the Closing Date, in which case Buyer shall be entitled to a
reimbursement of the Deposit; or (ii) enforce specific performance of this
Agreement, in which event there shall be no reduction of the Purchase Price and
Buyer shall not be entitled to recover any damages (whether actual, direct,
indirect, consequential, punitive or otherwise) notwithstanding such failure or
breach by Seller, but Buyer shall be entitled to recover from Seller Buyer’s
reasonable attorney’s fees if it is successful in any such action.
Notwithstanding


19

--------------------------------------------------------------------------------


 
the foregoing, if after any willful default by Seller Buyer is unable to obtain
specific performance of Seller’s obligations hereunder because Seller has
conveyed title to the Property to a third party, then, and only then, Buyer
shall also be entitled to recover from Seller all out-of-pocket costs incurred
by Buyer in connection with the Property, not to exceed Two Hundred Thousand
Dollars ($200,000.00). For purposes of this Section 6.2, a willful default by
Seller shall mean that, except as otherwise expressly permitted by this
Agreement, Seller intentionally takes an action contrary to its obligations
under this Agreement, or intentionally fails to take an action it is obligated
to take under this Agreement, and as a direct result thereof conditions to the
Closing are not met and the transaction does not close. Buyer shall be deemed to
have elected to terminate this Agreement pursuant to clause (i) hereinabove if
Buyer fails to deliver to Seller written notice of its intent to commence an
action to assert a claim for specific performance against Seller within ninety
(90) days after the scheduled Closing Date, or having given such notice fails to
commence such action asserting said claim within ninety (90) days after the date
of such notice. Notwithstanding the foregoing to the contrary, no notice of
termination given by Buyer hereunder shall be of any force or effect if Seller
cures the default within ten (10) days after Seller’s receipt of any such
termination notice. If Buyer duly elects to terminate or is deemed to have
elected to terminate this Agreement pursuant to clause (i) hereinabove, then
Buyer shall and hereby agrees in such event to waive any and all right to file
or record any lis pendens or any other lien or encumbrance against the Property
or to seek specific performance or other equitable relief or to seek or recover
from Seller any damages (including, without limitation, any actual direct,
indirect, consequential, punitive or other damages). The foregoing remedies set
forth in subclauses (i) and (ii) hereinabove are Buyer’s sole and exclusive
remedies with respect to Seller’s default, and Buyer waives any and all other
remedies as may be available at law or in equity in connection with such
Seller’s default. Any and all covenants and obligations of Seller contained in
this Agreement (including, without limitation, any default by Seller of any such
obligations and covenants) shall merge into the Deed and other Closing Documents
upon the Closing, and shall not survive the Closing, except to the extent
otherwise expressly provided elsewhere in this Agreement.
 
ARTICLE 7
 
CONDEMNATION
 
7.1 Condemnation. If, prior to Closing, any governmental authority or other
entity having condemnation authority shall institute an eminent domain
proceeding with regard to a “Material Portion” of the Real Property (as defined
below), and the same is not dismissed prior to the Closing Date, Buyer shall be
entitled, as its sole remedy, to terminate this Agreement upon written notice to
Seller (i) within fifteen (15) days following notice by Seller to Buyer of such
condemnation, or (ii) on the Closing Date, whichever occurs first. If Buyer does
not terminate this Agreement pursuant to the preceding sentence, Buyer shall be
conclusively deemed to have elected to accept such condemnation and waives any
right to terminate this Agreement as a result thereof. For purposes of this
Section 7.1, a “Material Portion” shall mean that portion of the Real Property
that would result in: (i) an award of Five Million Dollars ($5,000,000.00) or
more if taken; (ii) the permanent closing, without replacement, of any currently
existing entrance to the Property; or (iii) the loss of more than three percent
(3%) of all parking spaces on the Property; or (iv) the loss of parking spaces
or other common areas sufficient to give any Major Anchor Tenant the right to
terminate its lease. If Buyer elects to terminate this Agreement under this


20

--------------------------------------------------------------------------------


 
Section 7.1, the Deposit shall be returned to Buyer, and neither party to this
Agreement shall thereafter have any further rights or obligations hereunder
except the obligations and indemnity provided in Sections 3.2, 3.4 and 4.9. If
Buyer waives (or is deemed to have waived) the right to terminate this Agreement
as a result of such a condemnation, then, despite such condemnation, Seller and
Buyer shall proceed to Closing in accordance with the terms of this Agreement
with no reduction in the Purchase Price, and the Seller shall assign to Buyer at
Closing all of Seller’s right, title and interest in and to all proceeds
resulting or to result from said condemnation.
 
7.2 Nonmaterial Condemnation. If, prior to Closing, a taking or condemnation
relating to the Property has occurred, or is threatened, which is not described
in Section 7.1, the Closing shall take place as provided in this Agreement with
no reduction of the Purchase Price, and Seller shall assign to Buyer at Closing,
as part of the Intangible Property, all of Seller’s right, title and interest in
and to all proceeds resulting or to result from said condemnation.
 
ARTICLE 8
 
CASUALTY DAMAGE
 
If, prior to the Closing, any of the Improvements shall be damaged by fire or
other casualty (collectively, “Casualty”), Seller shall deliver to Buyer written
notice (“Casualty Loss Notice”) of such Casualty, together with Seller’s
determination as to whether the damage constitutes a Material Damage (as defined
below). For the purposes of this Article 8, “Material Damage” shall mean damage
to the Improvements which is of such nature that would result in (i) a cost of
restoring the same to their condition prior to the Casualty, in Seller’s
reasonable determination as provided in the Casualty Loss Notice, equal to or
exceeding an amount equal to Five Million Dollars ($5,000,000.00); (ii) the
permanent closing, without replacement, of any currently existing entrance to
the Property; (iii) the loss of more than three percent (3%) of all parking
spaces on the Property; or (iv) the loss of parking spaces or other common areas
sufficient to give any Major Anchor Tenant the right to terminate its lease. If,
prior to the Closing, the Improvements sustain Material Damage by a Casualty,
Buyer may terminate this Agreement by delivering written notice thereof to
Seller and Title Company within the earlier of (i) fifteen (15) days after
Buyer’s receipt of the Casualty Loss Notice or (ii) the Closing Date. If the
Improvements shall be damaged by a casualty which is not a Material Damage, or
if Buyer fails to deliver written notice of termination within the time period
set forth hereinabove for a Material Damage, then: (A) the parties shall proceed
to close this transaction in accordance with the terms of this Agreement; (B) at
the Closing, Buyer shall receive a credit against the Purchase Price in an
amount equal to the deductible under the applicable Seller’s casualty insurance
policy; and (C) Seller shall, as part of the Intangible Property, assign to
Buyer all of Seller’s rights in the resulting casualty insurance proceeds. If
Buyer elects (and has the right) to terminate this Agreement under this Article
8, the Deposit shall be returned to Buyer, and thereafter neither party shall
have any further rights or obligations hereunder, except the obligations and
indemnity provided in Sections 3.2, 3.4 and 4.9.


21

--------------------------------------------------------------------------------


 
ARTICLE 9
 
MISCELLANEOUS
 
 9.1 Entire Agreement. This Agreement contains the entire agreement of the
parties hereto. There are no other agreements, oral or written, and this
Agreement can be amended only by written agreement signed by the parties hereto,
and by reference, made a part hereof.
 
9.2 Agreement Binding on Parties; Assignment. This Agreement, and the terms,
covenants, and conditions herein contained, shall inure to the benefit of and be
binding upon the heirs, personal representatives, successors, and assigns of
each of the parties hereto. Subject to the provisions of the immediately
succeeding sentence, Buyer shall not assign its rights under this Agreement
without first obtaining Seller’s prior written consent may be given or withheld
in Seller’s sole and absolute discretion. Notwithstanding the preceding, Buyer
may assign its rights under this Agreement (without being required to obtain
Seller’s consent) only upon the following conditions: (i) the Deposit and
Additional Deposit (and, if applicable, the Second Additional Deposit) must have
been timely delivered in accordance with the applicable provisions of this
Agreement; (ii) Buyer’s Notice of Intent to Proceed must have been timely
delivered in accordance with the applicable provisions of this Agreement; (iii)
Buyer shall remain primarily liable for the performance of Buyer’s obligations
under this Agreement; (iv) the assignee shall expressly assume in writing all of
Buyer’s obligations under this Agreement; and (vi) Buyer shall deliver to Seller
a copy of a fully executed written assignment and assumption agreement between
Buyer and such assignee at least five (5) business days prior to the Closing.
 
 9.3 Notice. Any notice, communication, request, reply or advice (collectively,
“Notice”) provided for or permitted by this Agreement to be made or accepted by
either party must be in writing. Notice may, unless otherwise provided herein,
be given or served (i) by facsimile to the facsimile numbers set forth in
Section 1.2 and Section 1.17 above, with confirmation of successful
transmission; (ii) by delivering the same to such party, or an agent of such
party, in person or by commercial courier, at the address for such party set
forth in this Agreement, or (iii) by depositing the same into custody of a
nationally recognized overnight delivery service, such as Federal Express or
DHL. Notice given in any other manner shall be effective only if and when
received by the party to be notified between the hours of 9:00 A.M. and 5:00
P.M. of any business day with delivery made after such hours to be deemed
received the following business day. For the purposes of notice, the addresses
of Seller, Buyer, Title Company and Title Company shall, until changed as
hereinafter provided, be as set forth in Article 1. The parties hereto shall
have the right from time to time to change their respective addresses, and each
shall have the right to specify as its address any other address within the
United States of America by at least five (5) days written notice to the other
party.
 
9.4 Time of the Essence. Time is of the essence in all things pertaining to the
performance of this Agreement.
 
9.5 Governing Law. This Agreement shall be construed in accordance with the laws
of the State of Florida.
 
9.6 Currency. All dollar amounts are expressed in United States currency.


22

--------------------------------------------------------------------------------


 
 9.7 Section Headings. The section headings contained in this Agreement are for
convenience only and shall in no way enlarge or limit the scope or meaning of
the various and several sections hereof.
 
 9.8 Business Days. If any date or any period provided for in this Agreement
shall end on a Saturday, Sunday or legal holiday, the applicable date or period
shall be extended to the first business day following such Saturday, Sunday or
legal holiday.
 
9.9 No Recordation. Without the prior written consent of Seller, there shall be
no recordation of either this Agreement or any memorandum hereof, or any
affidavit pertaining hereto and any such recordation of this Agreement or
memorandum hereto, by Buyer without the prior written consent of Seller shall
constitute a default hereunder by Buyer, whereupon this Agreement shall, at the
option of Seller, terminate and be of no further force and effect. Upon such
termination, the Deposit shall be immediately delivered to Seller, whereupon the
parties shall have no further duties or obligations one to the other except the
obligations and indemnity provided in Sections 3.2, 3.4 and 4.9.
 
9.10 Multiple Counterparts. This Agreement may be executed in multiple
counterparts (each of which is to be deemed original for all purposes).
 
9.11 Severability. If any provision of this Agreement or application to any
party or circumstance shall be determined by any court of competent jurisdiction
to be invalid and unenforceable to any extent, the remainder of this Agreement
or the application of such provision to such person or circumstances, other than
those as to which it is so determined invalid or unenforceable, shall not be
affected thereby, and each provision hereof shall be valid and shall be enforced
to the fullest extent permitted by law.
 
9.12 Survival. Unless otherwise expressly provided for in this Agreement, the
representations (if any), warranties (if any), indemnification obligations (if
any) and covenants (if any) of the parties set forth in this Agreement shall
survive consummation of the transaction contemplated by this Agreement and the
delivery and recordation of the Deed for one (1) year after the Closing Date.
The obligations of Seller pursuant to this Section 9.12, up to but not exceeding
Three Million Dollars ($3,000,000), shall be guaranteed by GPLP, pursuant to the
form of Guaranty attached hereto as Exhibit N.
 
9.13 1031 Exchange. Buyer and Seller acknowledge that either party may wish to
structure this transaction as a tax deferred exchange of like-kind property
within the meaning of Section 1031 of the Internal Revenue Code. Each party
agrees to reasonably cooperate with the other party to effect such an exchange;
provided, however, that: (i) the cooperating party shall not be required to
acquire or take title to any exchange property; (ii) the cooperating party shall
not be required to incur any expense (excluding attorneys’ fees) or liability
whatsoever in connection with the exchange, including, without limitation, any
obligation for the payment of any escrow, title, brokerage or other costs
incurred with respect to the exchange; (iii) no substitution of the effectuating
party shall release said party from any of its obligations, warranties or
representations set forth in this Agreement or from liability for any prior or
subsequent default under this Agreement by the effectuating party, its
successors, or assigns, which obligations shall continue as the obligations of a
principal and not of a surety or guarantor;


23

--------------------------------------------------------------------------------


 
(iv) the effectuating party shall give the cooperating party at least ten (10)
days prior notice of the proposed changes required to effect such exchange and
the identity of any party to be substituted in the Escrow; (v) the effectuating
party shall be responsible for preparing all additional agreements, documents
and escrow instructions (collectively, the “Exchange Documents”) required by the
exchange, at its sole cost and expense; (vi) the exchange shall not delay the
Closing; and (vii) the effectuating party shall be responsible for making all
determinations as to the legal sufficiency, tax considerations and other
considerations relating to the proposed exchange, the Exchange Documents and the
transactions contemplated thereby, and the cooperating party shall in no event
be responsible for, or in any way be deemed to warrant or represent any tax or
other consequences of the exchange transaction arising by reason of the
cooperating party’s performance of the acts required hereby.
 
[Signatures pages follow. No further text on this page.]


24

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
“BUYER”
 
SOMERA CAPITAL MANAGEMENT, LLC,
a California limited liability company
 
By: /s/ Julie Lubin
Name: Julie Lubin
Title: Authorized Signatory
 
 
“SELLER”
 
GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP,
a Delaware limited partnership
 
By: GLIMCHER TAMPA, INC.,
a Delaware corporation,
its sole General Partner
 
By: /s/ Michael P. Glimcher
Michael P. Glimcher
President and Chief Executive Officer


25

--------------------------------------------------------------------------------


 
EXHIBITS:
 

EXHIBIT “A”
Contracts

 

EXHIBIT “B”
Legal Description

 

EXHIBIT “C”
List of Personal Property

 

EXHIBIT “D”
List of Due Diligence Materials

 

EXHIBIT “E”
Form of Tenant Estoppel Certificate

 

EXHIBIT “F”
Form of Deed

 

EXHIBIT “G”
Form of Bill of Sale and General Assignment

 

EXHIBIT “H”
Form of Guaranty of Theatre Lease Obligations

 

EXHIBIT “I”
Form of Management Agreement

 

EXHIBIT “J”
List of Litigation

 

EXHIBIT “K”
Rent Roll

 

EXHIBIT “L”
Aged Delinquent Report

 

EXHIBIT “M”
List of pending Tenant Improvement Allowances

 

EXHIBIT “N”
Form of Guaranty by GPLP of obligations of Seller under Section 9.12

 

EXHIBIT “O”
Form of Note

 

EXHIBIT “P”
Pro Forma



26

--------------------------------------------------------------------------------



FIRST AMENDMENT TO
AGREEMENT OF SALE AND PURCHASE
 
This First Amendment to Agreement of Sale and Purchase (“Agreement”) is made
this 16th day of May, 2007, by and between Glimcher University Mall Limited
Partnership, a Delaware limited partnership (“Seller”) and Somera Capital
Management, LLC, a California limited liability company (“Buyer”)
 
WHEREAS, Seller and Buyer entered into that certain Agreement of Sale and
Purchase dated April 25, 2007 (the “Purchase Agreement”) for the sale and
purchase of the Real Property commonly known as “University Mall” in Tampa,
Florida (the “Property”); and
 
WHEREAS, Seller and Buyer desire to amend the terms and conditions of the
Purchase Agreement, as set forth herein:
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are herby acknowledged by the parties hereto, Seller and Buyer,
intending to be legally bound, do hereby agree as follows:
 

1.
Preamble and Recitals; Definitions.

 

 
a.
The preamble and recitals above are incorporated herein as if fully rewritten
herein.

 

 
b.
Capitalized terms not defined herein shall have the meanings set forth in the
Purchase Agreement.

 

2.
Additional Deposit and Notice of Intention to Proceed. Section 3.5 of the
Purchase Agreement is hereby deleted in its entirety, and the following is
inserted in its place:

 
“3.5 Additional Deposit and Notice of Intention to Proceed. On or before May 25,
2007, Buyer shall deliver to Seller Buyer’s Notice of intention to proceed with
the closing on the purchase of the Property ("Notice of Intention to Proceed”)
and, within one (1) business day after such delivery, deposit the Additional
Deposit in escrow with the Title Company, by wire transfer. If Buyer does not
give the Notice of Intention to Proceed on or before May 25, 2007 and pay the
Additional Deposit to the Title Company within one (1) business day after such
delivery, this Agreement shall automatically terminate, the Deposit shall be
paid to Seller and thereafter the parties shall have no further liabilities


-1-

--------------------------------------------------------------------------------



under this Agreement except pursuant to the obligations and indemnity set forth
in Sections 3.2, 3.4 and 4.9.”
 
3.
Interim Covenants of Seller. Section 5.5.2 of the Purchase Agreement is hereby
deleted in its entirety, and the following is inserted in its place:

 
“5.5.2 From and after the Effective Date, until May 25, 2007, Seller shall not
modify any existing instrument nor enter into a new contract, lease or other
material agreement affecting all or any portion of the Property, or the use of
it, that is not terminable on thirty (30) days notice, without the prior written
consent of Buyer, which consent will not be unreasonably withheld or delayed.
Buyer’s failure to object to any proposed new lease or lease modification within
five (5) business days after receipt of Seller’s request for consent shall be
deemed an approval by Buyer thereof, provided Seller’s request for consent
clearly states in all capital letters in a prominent place the date by which the
Lease will be deemed approved if Buyer does not object. From and after May 25,
2007, Seller shall not enter into or extend, renew, modify or replace any Leases
or other agreements relating to the Property that are not terminable on thirty
(30) days notice without the prior written consent of Buyer, which consent may
be withheld in Buyer’s sole discretion. Any and all tenant improvement costs and
brokerage commissions payable with respect to any new leases and/or amendments,
modifications or renewals of existing Leases which are executed after the
Effective Date and approved (or deemed approved) by Buyer hereunder shall be
paid by Buyer. Seller shall provide Buyer with copies of all such new Leases and
all extensions, renewals, modifications and replacements of existing Leases
following execution thereof.”
 
4.
Facsimile Signatures; Counterparts. This Amendment may be executed by the
electronic exchange of copies hereof bearing the signatures of each of the
parties. This Amendment may be executed in several counterparts, each of which
shall be deemed an original, and all such counterparts together shall constitute
one and the same instrument.

 
5.
Governing Law. The validity, interpretation, construction, performance and
enforcement of this Amendment and the rights and obligations of the parties
hereunder shall be governed in all respects by the law of the State where the
Property is located.

 
6.
Except as amended herein, all terms and conditions of the Purchase Agreement are
and remain unchanged and in full force and effect as therein written.



-2-

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have executed this Amendment this 16th day of
May, 2007.
 
 
“SELLER”
 
GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP,
a Delaware limited partnership
 
By: GLIMCHER TAMPA, INC.,
a Delaware corporation,
Its sole General Partner
 
By: /s/ George A. Schmidt
George A. Schmidt
Executive Vice President and Chief Investment Officer
 
“BUYER”
 
SOMERA CAPITAL MANAGEMENT, LLC,
a California limited liability company
 
By: /s/ David A. Brown
David A. Brown
Manager
 

 
-3-

--------------------------------------------------------------------------------



SECOND AMENDMENT TO
AGREEMENT OF SALE AND PURCHASE
 
This Second Amendment to Agreement of Sale and Purchase (“Agreement”) is made
this 25th day of May, 2007, by and between Glimcher University Mall Limited
Partnership, a Delaware limited partnership (“Seller”) and Somera Capital
Management, LLC, a California limited liability company (“Buyer”)
 
WHEREAS, Seller and Buyer entered into that certain Agreement of Sale and
Purchase dated April 25, 2007, as amended by that certain First Amendment to
Agreement of Sale and Purchase dated May 16, 2007 (the “Purchase Agreement”) for
the sale and purchase of the Real Property commonly known as “University Mall”
in Tampa, Florida (the “Property”); and
 
WHEREAS, Seller and Buyer desire to amend the terms and conditions of the
Purchase Agreement, as set forth herein:
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are herby acknowledged by the parties hereto, Seller and Buyer,
intending to be legally bound, do hereby agree as follows:
 

1.
Preamble and Recitals; Definitions.

 

 
a.
The preamble and recitals above are incorporated herein as if fully rewritten
herein.

 

 
b.
Capitalized terms not defined herein shall have the meanings set forth in the
Purchase Agreement.

 

2.
Additional Deposit and Notice of Intention to Proceed. Section 3.5 of the
Purchase Agreement is hereby deleted in its entirety, and the following is
inserted in its place:

 
“3.5 Additional Deposit and Notice of Intention to Proceed. On or before May 30,
2007, Buyer shall deliver to Seller Buyer’s Notice of intention to proceed with
the closing on the purchase of the Property ("Notice of Intention to Proceed”)
and, within one (1) business day after such delivery, deposit the Additional
Deposit in escrow with the Title Company, by wire transfer. If Buyer does not
give the Notice of Intention to Proceed on or before May 30, 2007 and pay the
Additional Deposit to the Title Company within one (1) business day after such
delivery, this Agreement shall automatically terminate, the Deposit shall be
paid to Seller and thereafter the parties shall have no further liabilities


-1-

--------------------------------------------------------------------------------



under this Agreement except pursuant to the obligations and indemnity set forth
in Sections 3.2, 3.4 and 4.9.”
 

3.
Estoppel Certificates. Section 3.6 of the Purchase Agreement is hereby deleted
in its entirety, and the following is inserted in its place:

 
“Estoppel Certificates.
 
3.6.1 On or before June 1, 2007, Seller shall forward an estoppel certificate to
all Property tenants, substantially in the form of Exhibit E attached to this
Agreement (or the agreed form of estoppel that is attached to a Property
tenant’s lease) containing information that is consistent with the information
set forth in the applicable tenant lease and the Rent Roll (as defined in
Section 5.6.6 below), and thereafter use reasonable efforts to obtain, prior to
the Closing Date, executed tenant estoppel certificates from all of the
then-current Property tenants. Notwithstanding anything to the contrary
contained in this Agreement, in no event shall Seller be in default hereunder
for its failure to obtain all or any of the tenant estoppel certificates,
provided, however, that it shall be a condition precedent to Buyer’s obligation
to purchase the Property (which may be waived by Buyer) that at least three (3)
business days prior to the Closing Date, Seller shall have delivered to Buyer an
executed tenant estoppel certificate, not disclosing any material variance with
the information forth in the applicable tenant lease and the Rent Roll, and not
alleging any material, uncured default of Seller under such lease (an
“Acceptable Tenant Estoppel”) for (a) tenants occupying not less than
seventy-five (75%) of the inline leased square footage of the Property; and (b)
one hundred percent (100%) of the Major Anchor Tenants (defined as any tenant
leasing 25,000 square feet or more of floor space on the Property) (the
“Required Tenant Estoppels”). Notwithstanding anything herein to the contrary,
if that Seller has been unable to obtain (and deliver to Buyer) the Required
Tenant Estoppels at least three (3) business days prior to the Closing Date, and
Buyer is not willing to waive the Required Tenant Estoppel condition, then
either party shall have the right to delay the Closing Date by up to thirty (30)
days in order for Seller to continue to attempt to obtain the missing Required
Tenant Estoppels.
 
3.6.2 On or before June 1, 2007, Seller shall forward to each owner of stores
adjoining the Improvements (a “Major Occupant”) an estoppel certificate with
respect to any reciprocal easement agreement entered into by such Major Occupant
in a form reasonably acceptable to Buyer, containing information that is
consistent with the reciprocal easement agreement, and thereafter use reasonable
efforts to obtain, prior to the Closing Date, executed estoppel certificates
(the “REA Estoppel Certificates”) from all of the then-current Major Occupants.
Notwithstanding anything to the contrary contained in this Agreement, in no
event shall Seller be in default hereunder for its failure to obtain all or


-2-

--------------------------------------------------------------------------------



any of the Estoppel Certificates, provided, however, that it shall be a
condition precedent to Buyer’s obligation to purchase the Property (which may be
waived by Buyer) that prior to the Closing Date, Seller deliver to Buyer an
executed REA Estoppel Certificate from one hundred percent (100%) of the Major
Occupants, not disclosing any material variance with the information forth in
the reciprocal easement agreement and not alleging any material, uncured default
of Seller under such reciprocal easement agreement (the “Required REA
Estoppels”). Notwithstanding anything herein to the contrary, if Seller has been
unable to obtain (and deliver to Buyer) all Required REA Estoppels at least
three (3) business days prior to the Closing Date, and Buyer is not willing to
waive the Required REA Estoppels condition, then either party shall have the
right to delay the Closing Date by up to thirty (30) days in order for Seller to
continue to attempt to obtain the missing Required REA Estoppels.
 
3.6.3 Seller agrees to reasonably cooperate with Buyer to obtain from tenants
any subordination, non-disturbance and attornment agreements (“SNDAs”) that
Buyer’s lender requests; provided, however, that in no event shall Seller be in
default hereunder for its failure to obtain all or any SNDA and it shall not be
a condition precedent to Buyer’s obligation to purchase the Property that Seller
or Buyer obtain any such SNDA.”
 

4.
Interim Covenants of Seller. Section 5.5.2 of the Purchase Agreement is hereby
deleted in its entirety, and the following is inserted in its place:

 
“5.5.2 From and after the Effective Date, until May 30, 2007, Seller shall not
modify any existing instrument nor enter into a new contract, lease or other
material agreement affecting all or any portion of the Property, or the use of
it, that is not terminable on thirty (30) days notice, without the prior written
consent of Buyer, which consent will not be unreasonably withheld or delayed.
Buyer’s failure to object to any proposed new lease or lease modification within
five (5) business days after receipt of Seller’s request for consent shall be
deemed an approval by Buyer thereof, provided Seller’s request for consent
clearly states in all capital letters in a prominent place the date by which the
Lease will be deemed approved if Buyer does not object. From and after May 30,
2007, Seller shall not enter into or extend, renew, modify or replace any Leases
or other agreements relating to the Property that are not terminable on thirty
(30) days notice without the prior written consent of Buyer, which consent may
be withheld in Buyer’s sole discretion. Any and all tenant improvement costs and
brokerage commissions payable with respect to any new leases and/or amendments,
modifications or renewals of existing Leases which are executed after the
Effective Date and approved (or deemed approved) by Buyer hereunder shall be
paid by Buyer. Seller shall provide Buyer


-3-

--------------------------------------------------------------------------------



with copies of all such new Leases and all extensions, renewals, modifications
and replacements of existing Leases following execution thereof.”
 
5.
Facsimile Signatures; Counterparts. This Amendment may be executed by the
electronic exchange of copies hereof bearing the signatures of each of the
parties. This Amendment may be executed in several counterparts, each of which
shall be deemed an original, and all such counterparts together shall constitute
one and the same instrument.

 
6.
Governing Law. The validity, interpretation, construction, performance and
enforcement of this Amendment and the rights and obligations of the parties
hereunder shall be governed in all respects by the law of the State where the
Property is located.

 
7.
Except as amended herein, all terms and conditions of the Purchase Agreement are
and remain unchanged and in full force and effect as therein written.

 



[End of Text - Signatures on following page]


-4-

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have executed this Amendment this 25th day of
May, 2007.
 
“SELLER”
 
GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP,
a Delaware limited partnership
 
By: GLIMCHER TAMPA, INC.,
a Delaware corporation,
Its sole General Partner
 
By: /s/ Kim A. Rieck
Kim A. Rieck
Senior Vice President
 
 
“BUYER”
 
SOMERA CAPITAL MANAGEMENT, LLC,
a California limited liability company
 
By: /s/ Julie Lubin
 
Title: Executive Vice President, Finance


-5-

--------------------------------------------------------------------------------



THIRD AMENDMENT TO
AGREEMENT OF SALE AND PURCHASE
 
This Third Amendment to Agreement of Sale and Purchase (“Agreement”) is made
this 30th day of May, 2007, by and between Glimcher University Mall Limited
Partnership, a Delaware limited partnership (“Seller”) and Somera Capital
Management, LLC, a California limited liability company (“Buyer”)
 
WHEREAS, Seller and Buyer entered into that certain Agreement of Sale and
Purchase dated April 25, 2007, as amended by that certain First Amendment to
Agreement of Sale and Purchase dated May 16, 2007, and as further amended by
that certain Second Amendment to Agreement of Sale and Purchase dated May 25,
2007 (the “Purchase Agreement”) for the sale and purchase of the Real Property
commonly known as “University Mall” in Tampa, Florida (the “Property”); and
 
WHEREAS, Seller and Buyer desire to amend the terms and conditions of the
Purchase Agreement, as set forth herein:
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are herby acknowledged by the parties hereto, Seller and Buyer,
intending to be legally bound, do hereby agree as follows:
 

1.
Preamble and Recitals; Definitions.

 

 
a.
The preamble and recitals above are incorporated herein as if fully rewritten
herein.

 

 
b.
Capitalized terms not defined herein shall have the meanings set forth in the
Purchase Agreement.

 

2.
Additional Deposit and Notice of Intention to Proceed. Section 3.5 of the
Purchase Agreement is hereby deleted in its entirety, and the following is
inserted in its place:

 
“3.5 Additional Deposit and Notice of Intention to Proceed. On or before May 31,
2007, Buyer shall deliver to Seller Buyer’s Notice of intention to proceed with
the closing on the purchase of the Property ("Notice of Intention to Proceed”)
and, within one (1) business day after such delivery, deposit the Additional
Deposit in escrow with the Title Company, by wire transfer. If Buyer does not
give the Notice of Intention to Proceed on or before May 31, 2007 and pay the
Additional Deposit to the Title Company within one (1) business day after such
delivery, this Agreement shall automatically terminate, the Deposit shall


-1-

--------------------------------------------------------------------------------



be paid to Seller and thereafter the parties shall have no further liabilities
under this Agreement except pursuant to the obligations and indemnity set forth
in Sections 3.2, 3.4 and 4.9.”
 

3.
Estoppel Certificates. Section 3.6 of the Purchase Agreement is hereby deleted
in its entirety, and the following is inserted in its place:

 
“Estoppel Certificates.
 
3.6.1 On or before June 2, 2007, Seller shall forward an estoppel certificate to
all Property tenants, substantially in the form of Exhibit E attached to this
Agreement (or the agreed form of estoppel that is attached to a Property
tenant’s lease) containing information that is consistent with the information
set forth in the applicable tenant lease and the Rent Roll (as defined in
Section 5.6.6 below), and thereafter use reasonable efforts to obtain, prior to
the Closing Date, executed tenant estoppel certificates from all of the
then-current Property tenants. Notwithstanding anything to the contrary
contained in this Agreement, in no event shall Seller be in default hereunder
for its failure to obtain all or any of the tenant estoppel certificates,
provided, however, that it shall be a condition precedent to Buyer’s obligation
to purchase the Property (which may be waived by Buyer) that at least three (3)
business days prior to the Closing Date, Seller shall have delivered to Buyer an
executed tenant estoppel certificate, not disclosing any material variance with
the information forth in the applicable tenant lease and the Rent Roll, and not
alleging any material, uncured default of Seller under such lease (an
“Acceptable Tenant Estoppel”) for (a) tenants occupying not less than
seventy-five (75%) of the inline leased square footage of the Property; and (b)
one hundred percent (100%) of the Major Anchor Tenants (defined as any tenant
leasing 25,000 square feet or more of floor space on the Property) (the
“Required Tenant Estoppels”). Notwithstanding anything herein to the contrary,
if that Seller has been unable to obtain (and deliver to Buyer) the Required
Tenant Estoppels at least three (3) business days prior to the Closing Date, and
Buyer is not willing to waive the Required Tenant Estoppel condition, then
either party shall have the right to delay the Closing Date by up to thirty (30)
days in order for Seller to continue to attempt to obtain the missing Required
Tenant Estoppels.
 
3.6.2 On or before June 2, 2007, Seller shall forward to each owner of stores
adjoining the Improvements (a “Major Occupant”) an estoppel certificate with
respect to any reciprocal easement agreement entered into by such Major Occupant
in a form reasonably acceptable to Buyer, containing information that is
consistent with the reciprocal easement agreement, and thereafter use reasonable
efforts to obtain, prior to the Closing Date, executed estoppel certificates
(the “REA Estoppel Certificates”) from all of the then-current Major Occupants.
Notwithstanding anything to the contrary contained in this Agreement, in


-2-

--------------------------------------------------------------------------------



no event shall Seller be in default hereunder for its failure to obtain all or
any of the Estoppel Certificates, provided, however, that it shall be a
condition precedent to Buyer’s obligation to purchase the Property (which may be
waived by Buyer) that prior to the Closing Date, Seller deliver to Buyer an
executed REA Estoppel Certificate from one hundred percent (100%) of the Major
Occupants, not disclosing any material variance with the information forth in
the reciprocal easement agreement and not alleging any material, uncured default
of Seller under such reciprocal easement agreement (the “Required REA
Estoppels”). Notwithstanding anything herein to the contrary, if Seller has been
unable to obtain (and deliver to Buyer) all Required REA Estoppels at least
three (3) business days prior to the Closing Date, and Buyer is not willing to
waive the Required REA Estoppels condition, then either party shall have the
right to delay the Closing Date by up to thirty (30) days in order for Seller to
continue to attempt to obtain the missing Required REA Estoppels.
 
3.6.3 Seller agrees to reasonably cooperate with Buyer to obtain from tenants
any subordination, non-disturbance and attornment agreements (“SNDAs”) that
Buyer’s lender requests; provided, however, that in no event shall Seller be in
default hereunder for its failure to obtain all or any SNDA and it shall not be
a condition precedent to Buyer’s obligation to purchase the Property that Seller
or Buyer obtain any such SNDA.”
 

4.
Interim Covenants of Seller. Section 5.5.2 of the Purchase Agreement is hereby
deleted in its entirety, and the following is inserted in its place:

 
“5.5.2 From and after the Effective Date, until May 31, 2007, Seller shall not
modify any existing instrument nor enter into a new contract, lease or other
material agreement affecting all or any portion of the Property, or the use of
it, that is not terminable on thirty (30) days notice, without the prior written
consent of Buyer, which consent will not be unreasonably withheld or delayed.
Buyer’s failure to object to any proposed new lease or lease modification within
five (5) business days after receipt of Seller’s request for consent shall be
deemed an approval by Buyer thereof, provided Seller’s request for consent
clearly states in all capital letters in a prominent place the date by which the
Lease will be deemed approved if Buyer does not object. From and after May 31,
2007, Seller shall not enter into or extend, renew, modify or replace any Leases
or other agreements relating to the Property that are not terminable on thirty
(30) days notice without the prior written consent of Buyer, which consent may
be withheld in Buyer’s sole discretion. Any and all tenant improvement costs and
brokerage commissions payable with respect to any new leases and/or amendments,
modifications or renewals of existing Leases which are executed after the
Effective Date and approved (or deemed approved)


-3-

--------------------------------------------------------------------------------



by Buyer hereunder shall be paid by Buyer. Seller shall provide Buyer with
copies of all such new Leases and all extensions, renewals, modifications and
replacements of existing Leases following execution thereof.”
 
5.
Facsimile Signatures; Counterparts. This Amendment may be executed by the
electronic exchange of copies hereof bearing the signatures of each of the
parties. This Amendment may be executed in several counterparts, each of which
shall be deemed an original, and all such counterparts together shall constitute
one and the same instrument.

 
6.
Governing Law. The validity, interpretation, construction, performance and
enforcement of this Amendment and the rights and obligations of the parties
hereunder shall be governed in all respects by the law of the State where the
Property is located.

 
7.
Except as amended herein, all terms and conditions of the Purchase Agreement are
and remain unchanged and in full force and effect as therein written.

 



[End of Text - Signatures on following page]


-4-

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have executed this Amendment this 30th day of
May, 2007.
 
“SELLER”
 
GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP,
a Delaware limited partnership
 
By: GLIMCHER TAMPA, INC.,
a Delaware corporation,
Its sole General Partner
 
By: /s/ Kim A. Rieck
Kim A. Rieck
Senior Vice President
 
 
“BUYER”
 
SOMERA CAPITAL MANAGEMENT, LLC,
a California limited liability company
 
By: /s/ Julie Lubin
 
Title: Executive Vice President, Finance


-5-

--------------------------------------------------------------------------------


 
FOURTH AMENDMENT TO
AGREEMENT OF SALE AND PURCHASE
 
This Fourth Amendment to Agreement of Sale and Purchase ("Agreement") is made
this 31st day of May, 2007, by and between Glimcher University Mall Limited
Partnership, a Delaware limited partnership ("Seller") and Somera Capital
Management, LLC, a California limited liability company ("Buyer")
 
WHEREAS, Seller and Buyer entered into that certain Agreement of Sale and
Purchase dated April 25, 2007, as amended by that certain First Amendment to
Agreement of Sale and Purchase dated May 16, 2007, that certain Second Amendment
to Agreement of Sale and Purchase dated May 25, 2007, and that certain Third
Amendment to Agreement of Sale and Purchase dated May 30, 2007 (the "Purchase
Agreement") for the sale and purchase of the Real Property commonly known as
"University Mall" in Tampa, Florida (the "Property"); and
 
WHEREAS, Seller and Buyer desire to amend the terms and conditions of the
Purchase Agreement, as set forth herein;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are herby acknowledged by the parties hereto, Seller and Buyer,
intending to be legally bound, do hereby agree as follows;
 

1.
Preamble and Recitals; Definitions.

 

 
a.
The preamble and recitals above are incorporated herein as if fully rewritten
herein.

 

 
b.
Capitalized terms not defined herein shall have the meanings set forth in the
Purchase Agreement.

 

2.
Additional Deposit and Notice of Intention to Proceed. Section 3.5 of the
Purchase Agreement is hereby deleted in its entirety, and the following is
inserted in its place:

 
"3.5 Additional Deposit and Notice of Intention to Proceed. On or before June 1,
2007, Buyer shall deliver to Seller Buyer's Notice of intention to proceed with
the closing on the purchase of the Property ("Notice of Intention to Proceed")
and, within one (1) business day after such delivery, deposit the Additional
Deposit in escrow with the Title Company, by wire transfer. If Buyer does not
give the Notice of Intention to Proceed on or before June 1, 2007 and pay the
Additional Deposit to the Title Company within one (1) business day after such


-1-

--------------------------------------------------------------------------------


 
delivery, this Agreement shall automatically terminate, the Deposit shall be
paid to Seller and thereafter the parties shall have no further liabilities
under this Agreement except pursuant to the obligations and indemnity set forth
in Sections 3.2, 3.4 and 4.9."
 

3.
Estoppel Certificates. Section 3.6 of the Purchase Agreement is hereby deleted
in its entirety, and the following is inserted in its place:

 
"Estoppel Certificates.
 
3.6.1 On or before June 5, 2007, Seller shall forward an estoppel certificate to
all Property tenants, substantially in the form of Exhibit E attached to this
Agreement (or the agreed form of estoppel that is attached to a Property
tenant's lease) containing information that is consistent with the information
set forth in the applicable tenant lease and the Rent Roll (as defined in
Section 5.6.6 below), and thereafter use reasonable efforts to obtain, prior to
the Closing Date, executed tenant estoppel certificates from all of the
then-current Property tenants. Notwithstanding anything to the contrary
contained in this Agreement, in no event shall Seller be in default hereunder
for its failure to obtain all or any of the tenant estoppel certificates,
provided, however, that it shall be a condition precedent to Buyer's obligation
to purchase the Property (which may be waived by Buyer) that at least three (3)
business days prior to the Closing Date, Seller shall have delivered to Buyer an
executed tenant estoppel certificate, not disclosing any material variance with
the information forth in the applicable tenant lease and the Rent Roll, and not
alleging any material, uncured default of Seller under such lease (an
"Acceptable Tenant Estoppel") for (a) tenants occupying not less than
seventy-five (75%) of the inline leased square footage of the Property; and (b)
one hundred percent (100%) of the Major Anchor Tenants (defined as any tenant
leasing 25,000 square feet or more of floor space on the Property) (the
"Required Tenant Estoppels"). Notwithstanding anything herein to the contrary,
if that Seller has been unable to obtain (and deliver to Buyer) the Required
Tenant Estoppels at least three (3) business days prior to the Closing Date, and
Buyer is not willing to waive the Required Tenant Estoppel condition, then
either party shall have the right to delay the Closing Date by up to thirty (30)
days in order for Seller to continue to attempt to obtain the missing Required
Tenant Estoppels.


3.6.2 On or before June 5, 2007, Seller shall forward to each owner of stores
adjoining the Improvements (a "Major Occupant") an estoppel certificate with
respect to any reciprocal easement agreement entered into by such Major Occupant
in a form reasonably acceptable to Buyer, containing information that is
consistent with the reciprocal easement agreement, and thereafter use reasonable
efforts to obtain, prior to the Closing Date, executed estoppel certificates
(the "REA Estoppel Certificates") from all of the then-current Major Occupants.


-2-

--------------------------------------------------------------------------------



 
Notwithstanding anything to the contrary contained in this Agreement, in no
event shall Seller he in default hereunder for its failure to obtain all or any
of the Estoppel Certificates, provided, however, that it shall be a condition
precedent to Buyer's obligation to purchase the Property (which may be waived by
Buyer) that prior to the Closing Date, Seller deliver to Buyer an executed REA
Estoppel Certificate from one hundred percent (100%) of the Major Occupants, not
disclosing any material variance with the information forth in the reciprocal
easement agreement and not alleging any material, uncured default of Seller
under such reciprocal easement agreement (the "Required REA Estoppels").
Notwithstanding anything herein to the contrary, if Seller has been unable to
obtain (and deliver to Buyer) all Required REA Estoppels at least three (3)
business days prior to the Closing Date, and Buyer is not willing to waive the
Required REA Estoppels condition, then either party shall have the right to
delay the Closing Date by up to thirty (30) days in order for Seller to continue
to attempt to obtain the missing Required REA Estoppels.
 
3.6.3 Seller agrees to reasonably cooperate with Buyer to obtain from tenants
any subordination, non-disturbance and attornment agreements ("SNDAs") that
Buyer's lender requests; provided, however, that in no event shall Seller be in
default hereunder for its failure to obtain all or any SNDA and it shall not be
a condition precedent to Buyer's obligation to purchase the Property that Seller
or Buyer obtain any such SNDA."
 
4.
Facsimile Signatures; Counterparts. This Amendment may be executed by the
electronic exchange of copies hereof bearing the signatures of each of the
parties. This Amendment may be executed in several counterparts, each of which
shall be deemed an original, and all such counterparts together shall constitute
one and the same instrument.

 
5.
Governing Law. The validity, interpretation, construction, performance and
enforcement of this Amendment and the rights and obligations of the parties
hereunder shall be governed in all respects by the law of the State where the
Property is located.

 
6.
Except as amended herein, all terms and conditions of the Purchase Agreement are
and remain unchanged and in full force and effect as therein written.

 



[End of Text - Signatures on following page]


-3-

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have executed this Amendment this 31st day of
May, 2007.
 
"SELLER"
 
GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP,
a Delaware limited partnership
 
By: GLIMCHER TAMPA, INC.,
a Delaware corporation,
Its sole General Partner
 
By:  /s/ Kim A. Rieck
Kim A. Rieck
Senior Vice President
 
 
"BUYER"
 
SOMERA CAPITAL MANAGEMENT, LLC,
a California limited liability company
 
By: /s/ Julie Lubin
Julie Lubin
Executive Vice President - Finance


-4-

--------------------------------------------------------------------------------


 
FIFTH AMENDMENT TO
AGREEMENT OF SALE AND PURCHASE
 
This Fifth Amendment to Agreement of Sale and Purchase ("Amendment") is made
this 1st day of June, 2007, by and between Glimcher University Mall Limited
Partnership, a Delaware limited partnership ("Seller") and Somera Capital
Management, LLC, a California limited liability company ("Buyer")
 
WHEREAS, Seller and Buyer entered into that certain Agreement of Sale and
Purchase dated April 25, 2007, as amended by that certain First Amendment to
Agreement of Sale and Purchase dated May 16, 2007, that certain Second Amendment
to Agreement of Sale and Purchase dated May 25, 2007, that certain Third
Amendment to Agreement of Sale and Purchase dated May 30, 2007, and that certain
Fourth Amendment to Agreement of Sale and Purchase dated May 31, 2007 (the
"Purchase Agreement") for the sale and purchase of the Real Property commonly
known as "University Mall" in Tampa, Florida (the "Property"); and
 
WHEREAS, Seller and Buyer desire to amend the terms and conditions of the
Purchase Agreement, as set forth herein:
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are herby acknowledged by the parties hereto, Seller and Buyer,
intending to be legally bound, do hereby agree as follows:
 

1.
Preamble and Recitals; Definitions.

 

 
a.
The preamble and recitals above are incorporated herein as if fully rewritten
herein.

 

 
b.
Capitalized terms not defined herein shall have the meanings set forth in the
Purchase Agreement.

 

2.
Additional Deposit and Notice of Intention to Proceed. Section 3.5 of the
Purchase Agreement is hereby deleted in its entirety, and the following is
inserted in its place:

 
"3.5 Additional Deposit and Notice of Intention to Proceed. On or before June 4,
2007, Buyer shall deliver to Seller Buyer's Notice of intention to proceed with
the closing on the purchase of the Property ("Notice of Intention to Proceed")
and, within one (1) business day after such delivery, deposit the Additional
Deposit in escrow with the Title Company, by wire transfer. If Buyer does not
give the Notice of Intention to Proceed on or before June 4, 2007 and pay the
Additional


-1-

--------------------------------------------------------------------------------


 
Deposit to the Title Company within one (1) business day after such delivery,
this Agreement shall automatically terminate, the Deposit shall be paid to
Seller and thereafter the parties shall have no further liabilities under this
Agreement except pursuant to the obligations and indemnity set forth in Sections
3.2, 3.4 and 4.9."
 
3.
Estoppel Certificates. Section 3.6 of the Purchase Agreement is hereby deleted
in its entirety, and the following is inserted in its place:

 
"Estoppel Certificates.
 
3.6.1 On or before June 8, 2007, Seller shall forward an estoppel certificate to
all Property tenants, substantially in the form of Exhibit E attached to this
Agreement (or the agreed form of estoppel that is attached to a Property
tenant's lease) containing information that is consistent with the information
set forth in the applicable tenant lease and the Rent Roll (as defined in
Section 5.6.6 below), and thereafter use reasonable efforts to obtain, prior to
the Closing Date, executed tenant estoppel certificates from all of the
then-current Property tenants. Notwithstanding anything to the contrary
contained in this Agreement, in no event shall Seller be in default hereunder
for its failure to obtain all or any of the tenant estoppel certificates,
provided, however, that it shall be a condition precedent to Buyer's obligation
to purchase the Property (which may be waived by Buyer) that at least three (3)
business days prior to the Closing Date, Seller shall have delivered to Buyer an
executed tenant estoppel certificate, not disclosing any material variance with
the information forth in the applicable tenant lease and the Rent Roll, and not
alleging any material, uncured default of Seller under such lease (an
"Acceptable Tenant Estoppel") for (a) tenants occupying not less than
seventy-five (75%) of the inline leased square footage of the Property; and (b)
one hundred percent (100%) of the Major Anchor Tenants (defined as any tenant
leasing 25,000 square feet or more of floor space on the Property) (the
"Required Tenant Estoppels"). Notwithstanding anything herein to the contrary,
if that Seller has been unable to obtain (and deliver to Buyer) the Required
Tenant Estoppels at least three (3) business days prior to the Closing Date, and
Buyer is not willing to waive the Required Tenant Estoppel condition, then
either party shall have the right to delay the Closing Date by up to thirty (30)
days in order for Seller to continue to attempt to obtain the missing Required
Tenant Estoppels.
 
3.6.2 On or before June 8, 2007, Seller shall forward to each owner of stores
adjoining the Improvements (a "Major Occupant") an estoppel certificate with
respect to any reciprocal easement agreement entered into by such Major Occupant
in a form reasonably acceptable to Buyer, containing information that is
consistent with the reciprocal easement agreement, and thereafter use reasonable
efforts to obtain, prior to the Closing Date, executed estoppel certificates
(the "REA Estoppel


-2-

--------------------------------------------------------------------------------



Certificates") from all of the then-current Major Occupants. Notwithstanding
anything to the contrary contained in this Agreement, in no event shall Seller
be in default hereunder for its failure to obtain all or any of the Estoppel
Certificates, provided, however, that it shall be a condition precedent to
Buyer's obligation to purchase the Property (which may be waived by Buyer) that
prior to the Closing Date, Seller deliver to Buyer an executed REA Estoppel
Certificate from one hundred percent (100%) of the Major Occupants, not
disclosing any material variance with the information forth in the reciprocal
easement agreement and not alleging any material, uncured default of Seller
under such reciprocal easement agreement (the “Required REA
Estoppels"). Notwithstanding anything herein to the contrary, if Seller has been
unable to obtain (and deliver to Buyer) all Required REA Estoppels at least
three (3) business days prior to the Closing Date, and Buyer is not willing to
waive the Required REA Estoppels condition, then either party shall have the
right to delay the Closing Date by up to thirty (30) days in order for Seller to
continue to attempt to obtain the missing Required REA Estoppels.
 
3.6.3 Seller agrees to reasonably cooperate with Buyer to obtain from tenants
any subordination, non-disturbance and attomment agreements ("SNDAs") that
Buyer's lender requests; provided, however, that in no event shall Seller be in
default hereunder for its failure to obtain all or any SNDA and it shall not be
a condition precedent to Buyer's obligation to purchase the Property that Seller
or Buyer obtain any such SNDA."
 
4.
Facsimile Signatures; Counterparts. This Amendment may be executed by the
electronic exchange of copies hereof bearing the signatures of each of the
parties. This Amendment may be executed in several counterparts, each of which
shall be deemed an original, and all such counterparts together shall constitute
one and the same instrument.

 
5.
Governing Law. The validity, interpretation, construction, performance and
enforcement of this Amendment and the rights and obligations of the parties
hereunder shall be governed in all respects by the law of the State where the
Property is located.

 
6.
Effect of Amendment. Except as amended herein, all terms and conditions of the
Purchase Agreement are and remain unchanged and in full force and effect as
therein written.

 
 
[End of Text - Signatures on following page]
-3-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Amendment this 31st day of
May, 2007.
 
"SELLER"
 
GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP,
a Delaware limited partnership
 
By: GLIMCHER TAMPA, INC.,
a Delaware corporation,
Its sole General Partner
 
By:  /s/ Kim A. Rieck
Kim A. Rieck
Senior Vice President
 
 
"BUYER"
 
SOMERA CAPITAL MANAGEMENT, LLC,
a California limited liability company
 
By: /s/ Julie Lubin
Julie Lubin
Executive Vice President - Finance


-4-

--------------------------------------------------------------------------------


 
SIXTH AMENDMENT TO
AGREEMENT OF SALE AND PURCHASE
 
This Sixth Amendment to Agreement of Sale and Purchase ("Amendment") is made
this 4th day of June, 2007, by and between Glimcher University Mall Limited
Partnership, a • Delaware limited partnership ("Seller") and Somera Capital
Management, LLC, a California limited liability company ("Buyer")
 
WHEREAS, Seller and Buyer entered into that certain Agreement of Sale and
Purchase dated April 25, 2007, as amended by that certain First Amendment to
Agreement of Sale and Purchase dated May 16, 2007, that certain Second Amendment
to Agreement of Sale and Purchase dated May 25, 2007, that certain Third
Amendment to Agreement of Sale and Purchase dated May 30, 2007, and that certain
Fourth Amendment to Agreement of Sale and Purchase dated May 31, 2007, and that
certain Fifth Amendment to Agreement of Purchase and Sale dated June 1, 2007
(the 'Purchase Agreement") for the sale and purchase of the Real Property
commonly known as "University Mall" in Tampa, Florida (the "Property"); and
 
WHEREAS, Seller and Buyer desire to amend the terms and conditions of the
Purchase Agreement, as set forth herein:
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, Seller and Buyer,
intending to be legally bound, do hereby agree as follows:
 
1. Preamble and Recitals; Definitions.
 

 
a.
The preamble and recitals above are incorporated herein as if fully rewritten
herein.

 

 
b.
Capitalized terms not defined herein shall have the meanings set forth in the
Purchase Agreement.

 
 2. Additional Deposit and Notice of Intention to Proceed. Upon execution and
delivery by Seller and Buyer of this Amendment, Buyer will be deemed to have
delivered its Notice of Intention to Proceed pursuant to Section 3.5 of the
Purchase Agreement, subject to the terms and conditions of the Purchase
Agreement. Notwithstanding anything in the Purchase Agreement to the contrary,
on or before June 5, 2007, Buyer shall deposit the Additional Deposit in escrow
with the Title Company, by wire transfer. If Buyer does not pay the Additional
Deposit to the Title Company on or before June 5, 2007 this Agreement shall
automatically terminate, the Deposit shall be paid to Seller and thereafter the
parties shall have no further liabilities under this Agreement except pursuant
to the obligations and indemnity set forth in Sections 3.2, 3.4 and 4.9.
 
 3. Firestone Site. On or before June 6, 2007, Seller shall deliver to BFS
Retail & Commercial Operations, LLC ("Firestone") a notice in substantially the
form of Exhibit A attached to this Amendment.


-1-

--------------------------------------------------------------------------------


 
4. Facsimile Signatures; Counterparts. This Amendment may be executed by the
electronic exchange of copies hereof bearing the signatures of each of the
parties. This Amendment may be executed in several counterparts, each of which
shall be deemed an original, and all such counterparts together shall constitute
one and the same instrument.
 
5. Governing Law. The validity, interpretation, construction, performance and
enforcement of this Amendment and the rights and obligations of the parties
hereunder shall be governed in all respects by the law of the State where the
Property is located.
 
6. Effect of Amendment. Except as amended herein, all terms and conditions of
the Purchase Agreement are and remain unchanged and in full force and effect as
therein written,
 
[End of Text - Signatures on Following Page]
 
-2-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Amendment this 4th day of
June, 2007.
 
"SELLER"
 
GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP,
a Delaware limited partnership
 
By: GLIMCHER TAMPA, INC.,
a Delaware corporation,
Its sole General Partner
 
By:
/s/ George Schmidt
George Schmidt
Executive Vice President

 
 
"BUYER"
 
SOMERA CAPITAL MANAGEMENT, LLC,
a California limited liability company
 

By:
/s/ Julie Lubin
Julie Lubin
Executive Vice President - Finance


 
-3-

--------------------------------------------------------------------------------


 
SEVENTH AMENDMENT TO
AGREEMENT OF SALE AND PURCHASE
 
This Seventh. Amendment to Agreement of Sale and Purchase (“Amendment”) is made
this 13th day of June, 2007, by and between Glimcher University Mall Limited
Partnership, a Delaware limited partnership ("Seller") and Somera Capital
Management, LLC, a California limited liability company ("Buyer").
 
WHEREAS, Seller and Buyer entered into that certain Agreement of Sale and
Purchase dated April 25, 2007, as amended by that certain First Amendment to
Agreement of Sale and Purchase dated May 16, 2007, that certain Second Amendment
to Agreement of Sale and Purchase dated May 25, 2007, that certain Third
Amendment to Agreement of Sale and Purchase dated May 30, 2007, that certain
Fourth Amendment to Agreement of Sale and Purchase dated May 31, 2007, that
certain Fifth Amendment to Agreement of Purchase and Sale dated June 1, 2007 and
that certain Sixth Amendment to Agreement of Purchase and Sale dated June 4,
2007 (the "Purchase Agreement") for the sale and purchase of the Real Property
commonly known as "University Mall" located in Tampa, Florida (the "Property");
and
 
WHEREAS, Seller and Buyer desire to amend the terms and conditions of the
Purchase Agreement, as set forth herein:
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, Seller and Buyer,
intending to be legally bound, do hereby agree as follows:
 
1.  Preamble and Recitals Definitions.
 
 
a.
The preamble and recitals above are incorporated herein as if fully rewritten
herein.

 
 
b.
Capitalized terms not defined herein shall have the meanings set forth in the
Purchase Agreement.

 
2.  Correction of Closing Date.
 
 
a.
Section 1.4 of the Purchase Agreement is hereby deleted and replaced in its
entirety with the following:

 
'"Closing Date" means not later than June 28, 2007, subject to extension as
provided in Section 4.2 (or any other date which is approved in writing by both
Buyer and Seller.'
 
 
b.
Section 4.2 of the Purchase Agreement is hereby deleted and replaced in its
entirety with the following:



-1-

--------------------------------------------------------------------------------


 
"Closing Date. The Closing shall occur through Escrow on the Closing Date. At
Buyer's election, Buyer may postpone the Closing Date from June 28, 2007 to July
12, 2007 by causing the following to occur on or before June 27, 2007: (i)
delivery to Seller of Buyer's Notice of its election to postpone Closing; and
(ii) payment into escrow with the Title Company, by wire transfer, of the sum of
One Million Dollars ($1,000,000.00) (the "Second Additional Deposit"). Upon
receipt by the Title Company, the Second Additional Deposit shall be deemed
included in the Deposit for all purposes under this Agreement."
 
3.  Facsimile Signatures: Counterparts. This Amendment may be executed by the
electronic exchange of copies hereof bearing the signatures of each of the
parties. This Amendment may be executed in several counterparts, each of which
shall be deemed an original, and all such counterparts together shall constitute
one and the same instrument.
 
4.  Governing Law. The validity, interpretation, construction, performance and
enforcement of this Amendment and the rights and obligations of the parties
hereunder shall be governed in all respects by the law of the State where the
Property is located.
 
5.  Effect of Amendment. Except as amended herein, ail terms and conditions of
the Purchase Agreement are and remain unchanged and in full force and effect as
therein written.
 
 
[End of Text - Signatures on Following Page]


-2-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Amendment this 13th day of
June, 2007.
 
"SELLER"
 
GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP,
a Delaware limited partnership
 
 
By:
GLIMCHER TAMPA, INC.,
a Delaware corporation,

Its sole General Partner
 
By:
Kim A. Rieck
Kim A. Rieck
Senior Vice President

 
 
"BUYER"
 
SOMERA CAPITAL MANAGEMENT, LLC,
a California limited liability company
 
By:
David A. Brown
David A. Brown
Manager

 
 
 
 
-3-

--------------------------------------------------------------------------------


 
EXHIBIT B
 
LEGAL DESCRIPTION
 
PARCEL I (TRACT 1)
A parcel consisting of part of the Southeast Quarter of Section 7 and part of
the Southwest Quarter of Section 8, Township 28 South, Range 19 East,
Hillsborough County, Florida, described as follows:
From the Southeast corner of said Section 7, run North 00° 08' 00" East along
the East boundary of said Southeast Quarter of Section 7 for a distance of 71.28
feet to a point, which point is on the North right-of-way line of State Road
582; thence run North 89° 46' 02" West along said North right-of-way line for a
distance of 250.40 feet; thence run South 00° 13' 58" West along said
right-of-way line for a distance of 10.00 feet; thence run North 89° 46' 02"
West along said right-of-way line for a distance of 167.33 feet to the principal
point and place of beginning of the following description; thence continuing
along said North line North 89° 46' 02" West for a distance of 15.56 feet to a
point; thence North 00° 10' 49" East a distance of 186.22 feet to a point;
thence North 89° 39' 23" West for a distance of 248.16 feet to a point; thence
South 00° 22' 13" West for a distance of 186.70 feet to a point on the North
right-of-way line of Fowler Avenue (State Route 582); thence run with said
right-of-way North 89° 46' 02" West for a distance of 622.12 feet to a point
which is 30.00 feet East of the West boundary of the Southeast Quarter of the
Southeast Quarter of Section 7; thence run North 00° 09' 30" East parallel to
said West boundary of the Southeast Quarter of the Southeast Quarter of Section
7 for a distance of 403.94 feet; thence North 89° 46' 02" West for a distance of
30.00 feet to a point on the West boundary of the Southeast Quarter of the
Southeast Quarter of Section 7; thence run North 00° 09' 30" East along said
west boundary of the Southeast Quarter of the Southeast Quarter of Section 7 for
a distance of 844.91 feet to a point which is 25.00 feet South of the North
boundary of said Southeast Quarter of the Southeast Quarter of Section 7; thence
run South 89° 34' 59" East parallel to said North boundary of the Southeast
Quarter of the Southeast Quarter of Section 7 for a distance of 399.99 feet;
thence run Northeasterly along the arc of a curve to the left (radius -310.00
feet) for a distance of 162.32 feet (chord - 160.47 feet, chord bearing North
75° 25' 01" East); thence run North 60° 25' 01" East for a distance of 363.00
feet; thence 97.33 feet along an arc to the right having a radius of 410.00 feet
and a chord of 97.11 feet bearing North 67° 13' 05" East; thence run North 00°
l3' 58" East for a distance of 88.72 feet to a point; thence run South 89° 34'
59" East for a distance of 3.33 feet to a point; thence run North 00° 07' 35"
East for a distance of 482.33 feet to a point; thence run South 89° 46' 02" East
for a distance of 1035.23 feet to a point; thence run South 00° 03' 54" East for
a distance of 114.46 feet; thence run South 89° 56' 57" West for a distance of
140.01 feet; thence run South 42° 55' 38" West for a distance of 20.01 feet;
thence run North 89° 45' 51" West for a distance of 494.43 feet; thence run
South 00° 07' 46" West for a distance of 26.25 feet; thence run South 43° 15'
06" East for a distance of 46.72 feet; thence run South 89° 45' 51" East for a
distance of 174.51 feet; thence run South 00° 03' 55" East for a distance of
276.97 feet; thence run North 89° 46' 02" West for a distance of 82.84 feet to a
point; thence run North 00° 13' 58" East for a distance of 9.00 feet to a point;
thence run North 89° 46' 02" West for a distance of 94.50 feet to a point;
thence run South 00°



--------------------------------------------------------------------------------


 
13' 58" West for a distance of 9.00 feet to a point; thence run North 89° 46'
02" West for a distance of 407.49 feet to a point; thence run South 00° 13' 58"
West for a distance of 194.48 feet to a point; thence run North 89° 51' 48" West
for a distance of 83.49 feet; thence run South 00° 08' 12" West for a distance
of 202.71 feet; thence run South 89° 51' 48" East for a distance of 18.00 feet;
thence run South 00° 08' 12" West for a distance of 36.00 feet; thence run South
89° 51'48" East for a distance of 42.25 feet; thence run South 00° 08' 12" West
for a distance of 4.72 feet; thence run South 89° 46' 02" East for a distance of
281.88 feet to a point; thence run North 00° 13' 58" East for a distance of
89.65 feet to a point; thence run South 89° 46' 02" East for a distance of 21.00
feet to a point; thence run South 00° 13' 58" West for a distance of 34.64 feet
to a point; thence run South 89° 46' 02" East for a distance of 278.97 feet to a
point; thence run South 00° 13' 58" West for a distance of 179.74 feet to a
point; thence run South 89° 46' 02" East for a distance of 50.00 feet to a
point; thence run North 00° 13' 58" East for a distance of 17.50 feet to a
point; thence run South 89° 46' 02" East for a distance of 77.66 feet to a
point; thence run South 48° 57' 07.7" East for a distance of 72.67 feet to a
point; thence run South 89° 46' 02" East for a distance of 267.00 feet to a
point; thence run North 21° 26' 35" East for a distance of 134.08 feet to a
point; thence North 00° 13' 58" East for a distance of 423.83 feet to a point;
thence run South 45° 01' 08" East for a distance of 108.85 feet to a point;
thence run 288.60 feet along an arc to the right having a radius of 1080.00 feet
and a chord of 287.74 feet bearing South 67° 40' 27.6" East; thence run South
60° 01' 08" East for a distance of 266.78 feet to a point which is 25.00 feet
South of the North boundary of said Southwest Quarter of the Southwest Quarter
of Section 8; thence run North 89° 58' 52" East, parallel to said North Boundary
of the Southwest Quarter of the Southwest Quarter of Section 8, for a distance
of 60.00 feet to a point on the East boundary of said Southwest Quarter of the
Southwest Quarter of Section 8; thence run South 00° 08' 05" West along said
East boundary of the Southwest Quarter of the Southwest Quarter of Section 8,
for a distance of 1249.92 feet to a point on said North right-of-way line;
thence run North 89° 47' 00" West along said North right-of-way line for a
distance of 60.00 feet; thence run North 00° 08' 05" East, parallel to said East
boundary of the Southwest Quarter of the Southwest Quarter of Section 8, for a
distance of 1197.21 feet; thence run North 60° 01' 08" West for distance of
261.14 feet to a point; thence run North 65° 01' 08" West for a distance of
203.07 feet to a point; thence run North 75° 01' 08" West for a distance of
142.66 feet to a point; thence run South 00° 13' 58" West for a distance of
252.59 feet to a point; thence run North 89° 46' 02" West for a distance of
14.66 feet to a point; thence run South 00° 13' 58" West for a distance of
975.78 feet to a point; thence run South 89° 46' 00" East for a distance of
43.42 feet to a point; thence run South 24° 02' 00" East for a distance of 57.75
feet to a point; thence run South 00° 13' 00" West for a distance of 167.25 feet
to a point on the North right-of-way line of Fowler Avenue (State Route 582);
thence run North 89° 47' 00" West along said North line for a distance of 225.70
feet to a point; thence run North 00° 08' 00" East for a distance of 184.62 feet
to a point; thence run North 89° 39' 54" West for a distance of 182.29 feet to a
point; thence run South 00° 08' 00" West for a distance of 10.00 feet; thence
run North 89° 47' 00" West for a distance of 335.00 feet to a point; thence
South 00' 08' 00" West for a distance of 175.00 feet to a point on the
aforementioned North right-of-way line; thence run North 89° 47' 00" West along
said North line for a distance of 30.00 feet to a point: thence run North 00°
08' 00" East for a distance of 199.07 feet to
 

--------------------------------------------------------------------------------


a point; thence run South 89° 47' 00" East for a distance of 350.07 feet to a
point; thence run North 00° 13' 00" East for a distance of 350.00 feet to a
point; thence run North 89° 46' 02" West for a distance of 241.99 feet to a
point; thence run North 00° 13' 58" East for a distance of 38.00 feet to a
point; thence run North 89° 46' 02" West for a distance of 15.00 feet to a
point; thence run North 00° 13' 58" East for a distance of 95.16 feet to a
point; thence run North 89° 46' 02" West for a distance of 75.00 feet to a
point; thence run North 00° 13' 58" East for a distance of 50.00 feet to a
point; thence run North 89° 46' 02" West for a distance of 127.00 feet to a
point; thence run South 00° 13' 58" West for a distance of 50.00 feet to a
point; thence run North 89° 46' 02" West for a distance of 100.00 feet to a
point; thence run South 00° 13' 58" West for a distance of 70.00 feet to a
point; thence run North 89° 46' 02" West for a distance of 100.00 feet to a
point: thence run South 00° 13' 58" West for a distance of 76.16 feet to a
point; thence run North 89° 46' 02" West for a distance of 108.38 feet to a
point; thence run South 00° 13' 58" West for a distance of 536.17 feet to the
POINT OF BEGINNING.
Containing 54.230 acres, more or less. (All acreage referred to herein is for
information purposes only)
Bearings are based on the East Line of the Southeast Quarter of Section 7,
Township 21 South, Range 19 East, as being North 00° 08' 00" East, per Official
Record Book 2795, Page 119, of the Public Records of Hillsborough County,
Florida.
 
PARCEL II (TRACT 3)
A parcel consisting of part of the Southwest Quarter of Section 8, Township 28
South, Range 19 East, Hillsborough County, Florida, described as follows:
Commence at the Southwest corner of Section 8, Township 28 South, Range 19 East,
thence run North 00° 08' 00" East for a distance of 61.28 feet to a point in the
right-of-way of said Fowler Avenue; thence, with said right-of-way, run South
89° 47' 00" East for a distance of 365.00 feet to the POINT OF BEGINNING; thence
run North 00° 08' 00" East for a distance of 175.00 feet to a point; thence run
North 00° 08' 00" East for a distance of 10.00 feet to a point; thence run South
89° 39' 54" East for a distance of 182.29 feet to a point; thence run South 00°
08' 00" West for a distance of 184.62 feet to a point in the said right-of-way
of Fowler Avenue; thence, with said right-of-way, run North 89° 47' 00" West for
a distance of 182.30 feet to the POINT OF BEGINNING.
Containing 0.773 acres, more or less. (All acreage referenced herein is for
information purposes only)
 
Bearings are based on the East Line of the Southeast Quarter of Section 7,
Township 28 South, Range 19 East, as being North 00° 08' 00" East, per Official
Record Book 2795, Page 119, of the Public Records of Hillsborough County,
Florida.
 
PARCEL III (TRACT 4) - INTENTIONALLY DELETED
 
PARCEL IV (TRACT 5) - INTENTIONALLY DELETED
 
PARCEL V
An Access Easement for the benefit of Parcel I, for purposes of ingress and
egress as set forth in instrument recorded July 23, 1982 in Official Record Book
3975, Page 1882, of



--------------------------------------------------------------------------------



the Public Records of Hillsborough County, Florida, described as follows:
A parcel consisting of part of the Southeast 1/4 of Section 7, and part of the
Southwest 1/4 of Section 8, Township 28 South, Range 19 East, Hillsborough
County, Florida, described as follows: From the Northeast corner of the
Northwest 1/4 of the Southwest 1/4 of said Section 8, thence North 89° 56' 41"
West along the North line of the Northwest 1/4 of the Southwest 1/4 of said
Section 8 a distance of 1331.73 feet to the Northeast corner of the Northeast
1/4 of the Southeast 1/4 of Section 7, said point also being the principal point
and place of beginning of the following description:
Thence South 89° 56' 41" East along the North line of the Northwest 1/4 of the
Southwest 1/4 of said Section 8, a distance of 30.00 feet to a point; thence
South 0° 07' 35" West a distance of 523.92 feet to a point; thence North 89° 46'
02" West a distance of 60.00 feet to a point; thence North 0° 07' 35" East a
distance of 523.74 feet to a point on the North line of the Northeast 1/4 of the
Southeast 1/4 of Section 7; thence South 89° 41' 16" East along said North line
a distance of 30.00 feet to the Point of Beginning.
Containing 0.72 acres of land, more or less, but subject to all legal highways
and easements of record. (All reference to acreage is for informational purposes
only) Easements for use of common areas as set forth in Article 24 of the
Amended and Restated Operating Agreement by and among University Square
Partners, Allied Stores General Real Estate Company, Sears, Roebuck & Co.,
Dillard Department Stores, Inc., Construction Developers, Incorporated, and
Montgomery Ward Land Corporation dated September 5, 1995 and recorded December
2, 1996 in Official Record Book 8371, Page 635, of the Public Records of
Hillsborough County, Florida.
 
PARCEL VII
Non-Exclusive Easement for ingress and egress created by that certain Memorandum
of Agreement between University Square Associates and G. A. Investments, Inc.,
dated February 4, 1980 and recorded in Official Record Book 3627, Page 399, as
corrected by Corrective Agreement, dated March 17, 1981 and recorded in Official
Record Book 3807, Page 713, both of the Public Records of Hillsborough County,
Florida, over and across the following described parcel of land:
A tract of land in the Southwest 1/4 of Section 8, Township 28 South, Range 19
East, Hillsborough County, Florida, being described as follows:
For a point of reference commence at the Southwest corner of Section 8, Township
28 South, Range 19 East; run thence with the West boundary of Section 8, North
00° 08' 00" East, 61.28 feet to a point on the North right-of-way line of Fowler
Avenue as established on September 27, 1967; thence with said right-of-way line
South 89° 47' 00" East, 205.00 feet for a point of beginning:
Thence North 00° 08' 00" East, 175.00 feet; thence South 89° 47' 00" East, 30.00
feet; thence South 00° 08' 00" West, 175.00 feet to the North right-of-way line
of Fowler Avenue; thence with said right-of-way line North 89° 47' 00" West,
30.00 feet to the point of beginning.



--------------------------------------------------------------------------------



 
EXHIBIT G
FORM OF BILL OF SALE
 



--------------------------------------------------------------------------------


 
EXHIBIT "G"
 
BILL OF SALE AND GENERAL ASSIGNMENT
 
This BILL OF SALE AND GENERAL ASSIGNMENT ("Assignment") is made and entered into
as of the ____ day of, ______________2006 ("Effective Date"), by and between
GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP, a Delaware limited partnership,
("Assignor") and _______________,  a ________________ ("Assignee").
 
RECITALS:
 
A. Assignor and Assignee entered into that certain Agreement of Sale and
Purchase and Joint Escrow Instructions dated ________________, 2006
("Agreement") with respect to the sale of the "Property" described therein.
 
B. Assignor desires to assign and transfer to the Assignee all of Assignor's
right, title and interest in and to the Intangible Property, Contracts, Leases,
Security Deposits and Personal Property, as such terms are defined in the
Agreement, and Assignee desire to accept such assignment and to assume and
perform all of Assignor's covenants and obligations in and under the Contracts
and Leases from and after the date hereof.
 
NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:
 
1. Assignor hereby assigns and transfers to Assignee all of Assignor's right,
title and interest in and to the Intangible Property, Contracts, Leases,
Security Deposits and Personal Property.
 
2. Assignee hereby accepts the above assignment and expressly assume and
covenant to keep, perform, fulfill and discharge all of the terms, covenants,
conditions and obligations required to be kept, performed, fulfilled and
discharged by Assignor under the Contracts and the Leases from and after the
date hereof. A list of the Contracts and Leases to be assigned by Assignor to
Assignee and assumed by Assignee is set forth on Schedule "1" to this
Assignment.
 
3. Assignor represents and warrants to Assignee:

 
(a)
that Assignor is the owner and holder of the lessor interest in and to the
Leases and has the full right, power and authority to assign the same as herein
provided; and

 
(b)
that there are no leases, tenancies, occupancies, licenses, concessions, offers
to lease, letters of intent or other like commitments affecting the Property,
except for the Leases.

 
(c)
that the Intangible Property and the Personal Property are free and clear from
all encumbrances and that Assignor does warrant and will forever defend the same
to Assignee against the lawful claims and demands of all persons whatsoever;

 
4. Indemnification.

(a)
By Assignor. Assignor hereby agrees to defend, indemnify and hold harmless
Assignee from and against all liability, loss, cost, damage or expense arising
out of or resulting from the breach by Assignor of: (i) any of Assignor's
representations or warranties contained herein; or (ii) any obligations of




--------------------------------------------------------------------------------



Assignor under the Contracts, or as landlord under the Leases, arising prior to
the Effective Date.

(b)
By Assignee. Assignee hereby agrees to defend, indemnify and hold harmless
Assignor from and against all liability, loss, cost, damage or expense arising
out of or resulting from any obligations of Assignee under the Contracts, or as
landlord under the Leases, arising from and after the Effective Date.

 
5. This Agreement shall be binding upon and inure to the benefit of Assignor and
Assignee, and their respective legal representatives, successors, and assigns.
 
IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment as
of the day and year first above written.
 
"ASSIGNOR"
 
GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP,
a Delaware limited partnership
 
By GLIMCHER TAMPA, INC.,
a Delaware corporation, its sole General Partner
 
By: /s/ Michael P. Glimcher
Michael P. Glimcher
President and Chief Executive Officer
"ASSIGNEE"
 
____________________________________________

 



--------------------------------------------------------------------------------



 
SCHEDULE "1" TO BILL OF SALE
 



--------------------------------------------------------------------------------


EXHIBIT "H”
 
 
FORM OF GUARANTY OF LEASE
 
Ohio Entertainment Corporation (Tenant”) is the tenant under that certain Lease
dated February 1, 1995, as amended, between Tenant and Somera Capital
Management, LLC, as Landlord (“Somera”), for premises located in University
Mall, Tampa, Florida (“Theatre Lease”). Tenant is a wholly owned subsidiary of
Glimcher Properties Limited Partnership ("Guarantor”). In consideration of
Somera closing on the purchase of University Mall, Guarantor hereby
unconditionally and absolutely guarantees unto Somera, it successors and
assigns, the full, prompt and complete payment by Tenant of the Annual Minimum
Rental only due under the Theatre Lease for the current term thereof, that
expires December 31, 2011, in the amount of One Million, Fifty-four Thousand
Sixty-eight Dollars ($1,054,068) per year, if, and only if, Tenant fails to pay
the same after commercially reasonable collections attempts by Somera. Guarantor
shall have no obligation for the performance of any other obligation of Tenant
under the Theatre Lease.
 
Guarantor’s obligations hereunder are subject to any and all defenses to any
claims that are available to Tenant under the Theatre Lease.
 
This Guaranty shall be binding upon Guarantor, Guarantor's successors and
assigns, and shall inure to the benefit of Somera, its successors and assigns,
and to the benefit of any successor to the interest of Somera under the Lease.
 
Signed And Acknowledged
In The Presence Of:
 
GUARANTOR:
 
GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP
a Delaware limited partnership
 
By: GLIMCHER TAMPA, INC.
a Delaware corporation, its sole General Partner
 
By: /s/ George A. Schmidt
George A. Schmidt
Executive Vice President



--------------------------------------------------------------------------------



 
MANAGEMENT AGREEMENT
 
by and between
 
[TBD], LLC
 
as Owner
 
And
 
GLIMCHER PROPERTIES LIMITED PARTNERSHIP
 
as Manager
 
for
 
UNIVERSITY MALL
 
TAMPA, FLORIDA



--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
xxxxx


i

--------------------------------------------------------------------------------


 
MANAGEMENT AGREEMENT
 
THIS AGREEMENT made as of the ____ day of _______________ 2007 (hereinafter
referred to as the "Effective Date"), by and between,      [TBD]       LLC, a
______________ limited liability company (hereinafter referred to as "Owner"),
and GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
("GPLP" or "Manager").
 
RECITALS
 

 
A.
Owner is the fee owner of certain lands situated in the City of Tampa,
Hillsborough County, Florida (hereinafter referred to as the 'Premises") on
which is situated an enclosed regional mall shopping center generally known as
University Mall (hereinafter referred to as "Shopping Center"); and

 

 
B.
Manager is experienced in providing management services to shopping centers,
which management services are more particularly described in Article 2 hereof;
and

 

 
C.
Owner, and Manager desire to provide herein for the management, operation, and
maintenance, of the Shopping Center.

 
NOW THEREFORE, in consideration of the mutual promises hereinafter contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
covenant and agree as follows:
 
ARTICLE 1
TERM
 
1.1 TERM: The term of this Agreement shall commence on the Effective Date and
shall continue until the earlier to occur of: (i) ____________, 2008 (date that
is 12 months from the closing date); or (ii) a termination pursuant to the
provisions of Section 7.13 below. Thereafter, this Agreement shall continue on a
month-to-month basis and either party shall have the right to terminate this
Agreement upon thirty (30) days notice to the other party.


--------------------------------------------------------------------------------



ARTICLE 2
MANAGEMENT SERVICES
 
2.1 APPOINTMENT OF MANAGER: Owner hereby appoints Manager as its sole and
exclusive agent for the performance of the duties and obligations set forth in
this Agreement and hereby authorizes Manager to exercise such powers with
respect to the Shopping Center as may be necessary for the performance of
Manager's duties and obligations hereunder.
 
In performing the Management Services (as hereinafter defined) Manager is, and
at all times shall be, acting as an independent contractor employed by Owner.
Manager, in performing Management Services, shall have no apparent, inherent, or
ostensible authority but shall be limited in its authority to the express grants
of authority provided in this Agreement. Manager will not take any actions,
pertaining to the management of the Shopping Center in contravention of this
Agreement.
 
2.2 RESTRICTIONS ON AUTHORITY:
 
a. Manager, in performing the Management Services, without limiting the
generality of the preceding section, may not:
 
(i) commingle funds belonging to Owner with funds belonging to Manager or with
funds belonging to others; or
 
(ii) hold itself out as having any relationship with Owner except as expressly
provided in this Agreement.
 
b. Manager shall not, without the prior written approval of Owner:
 
(i) sell, exchange, or otherwise dispose of, grant any purchase rights, rights
of first refusal to purchase or to approve any offer to purchase or exchange the
Premises or any material portion thereof or to lease all or substantially all of
the Shopping Center in a single transaction;
 
(ii) mortgage, pledge, or otherwise encumber all or any part of or interest in
the Shopping Center other than pursuant to leases;
 
(iii) cause to be made any repairs, capital improvements, alterations,
demolition, renovations, or reconstruction of the Shopping Center other than
substantially in accordance with the Annual Operating Budget (as defined in the
Operating Agreement);
 
(iv) settle or compromise any insurance claim or legal proceedings brought by or
against Owner, the Shopping Center or other property of Owner where the
settlement amount shall exceed the greater of (1) $30,000 or (2) the amount, if
any, that shall be provided in the Annual Operating Budget;


2

--------------------------------------------------------------------------------



(v) voluntarily prepay the outstanding principal balance of any mortgage
encumbering the Shopping Center or any other debt (other than trade debt paid in
the ordinary course of business) of Owner;
 
(vi) cause the layout or plans for the Shopping Center to be amended,
supplemented or otherwise modified;
 
(vii) make a material tax election or select or modify accounting methods for
the Shopping Center or Owner; or
 
(viii) file or contest any reassessment or other adjustment of real estate taxes
for the Shopping Center.
 
2.3 AUTHORIZED MANAGEMENT SERVICES: In its capacity as agent for a disclosed
principal, Manager shall perform the following services (herein called,
collectively "Management Services"), in a manner consistent with that typically
employed in the operation of a first class shopping center, using reasonable
care and diligence, all subject to the terms of this Agreement and in accordance
with the Annual Operating Budget:
 
a. Manager shall maintain liaison with the leasing, design and construction
staffs, and all special consultants of Owner, as may be desirable or necessary
for the successful performance of Manager's responsibilities for the operation
and management of the Shopping Center. Owner recognizes that the use of said
staffs and consultants involves extraordinary costs which are not included in
the Management Fee as described in this Article, and agrees that these services,
so long as they are specifically enumerated in the Annual Operating Budget, will
be paid for as provided for in this Agreement. Manager shall obtain Owner’s
prior written consent before entering into any third-party agreements for
amounts in excess of Ten Thousand Dollars ($10,000.00), and shall not enter into
any such agreement for a period longer than one (1) year; provided, however,
that Owner acknowledges that Seller will contract with companies affiliated with
Manager for housekeeping and security services, for fees customarily paid by
Manager to such companies. Owner agrees to notify Manager of any deficiencies in
the performance of such housekeeping and securities companies. Manager agrees
that Owner shall have the right to require Manager to terminate its agreement
with such housekeeping and securities companies ninety (90) days after the
Effective Date if Owner, in its sole discretion, is not satisfied with the
performance of such companies.
 
b. On or before November 15th of each year, Manager shall prepare and submit to
Owner for its approval, a Shopping Center Budget (hereinafter referred to as
"Budget") setting forth in sufficient detail the estimated operating receipts
and expenditures for the Shopping Center for the next succeeding fiscal year.
The Budget shall describe in separate categories those expenditures of an
on-going nature ("Operating Expenses"), those of a capital nature ("Capital
Expense"), and those of a non-recurring or non-routine nature ("Extraordinary
Expenses"), along with the approximate dates funds for the expenditures will be
needed.


3

--------------------------------------------------------------------------------



c. Manager shall be authorized to only make those expenditures and to incur only
those obligations provided for in the Annual Operating Budget; provided,
however, that Manager shall not exceed, in any category, the expenditure limits
set forth in the Annual Operating Budget without the approval of Owner. In the
event of an emergency, Manager will use commercially reasonable attempts to
contact Owner’s representative, ___________________, at Ph.:___________, to
obtain prior approval of any expenditure . If such prior approval cannot be
obtained after commercially reasonably attempts, Manager shall be authorized to
expend up to an aggregate of $50,000 in connection with each such emergency.
Manager shall notify Owner in the event of such an emergency as soon as possible
(but in no event later than five (5) days after the occurrence thereof) setting
forth the details of the emergency and the expenditure made in connection
therewith. If by December 31st of any year the Annual Operating Budget for any
succeeding year has not been approved by Owner, the Annual Operating Budget for
the preceding year shall continue to govern until a new Annual Operating Budget
is approved.
 
d. Manager shall use commercially reasonable efforts to collect all fixed rents,
percentage rents and other sums, including, without limitation, common area
maintenance charges, heating, ventilating and air conditioning charges, and
contributions for or pro-rata shares of, as the case may be, common
advertising/promotional fees, taxes and insurance, whether payable as additional
rent or otherwise, payable (i) by tenants under their respective leases and
other agreements, or (ii) by other parties under license, service or other
agreements, and obtain and review statements of sales furnished by tenants to
support their payment of percentage rentals or other sums and deductions, and,
except as set forth in the last paragraph of this subsection, deposit promptly
the sums collected in a commercial bank account (hereinafter referred to as
"Account") for the Shopping Center at a bank chosen by Manager with Owner's
approval. Manager agrees to use reasonable efforts to adhere to the policies and
procedures set forth in the memoranda attached hereto as Exhibit A and made a
part hereof.
 
e. Enforce by reasonable means the performance by the various tenants of all
requirements of their respective leases and the observance of all rules and
regulations of the Shopping Center, by all reasonable means other than the
commencement of legal proceedings, provided that Manager shall not, without
prior written approval of Owner, terminate any lease or give formal notice of
default which would cause such lease to be terminated.
 
f. Cause the Shopping Center to be maintained in good operating condition and
supervise the maintenance thereof, and hire such persons, firms or corporations
and purchase or lease such equipment and supplies at reasonable rates and costs
prevailing in the industry as may be necessary or desirable to accomplish such
purposes. Manager shall not, without the prior written approval of Owner, enter
into any maintenance or service contract that exceeds one (1) years in duration.
All such maintenance shall be performed as required pursuant to any lease
affecting the Shopping Center.
 
g. Use good faith efforts to render monthly reports (including but not limited
to a monthly income and expense statement, a monthly cash receipts report, and a
monthly aging report) relating to the management and operation of the Shopping
Center for the preceding


4

--------------------------------------------------------------------------------



calendar month, on or before the twentieth (20th) day of each month, in a form
satisfactory to Owner. If Owner specifies report formats requiring revision to
Manager's standardized report formats, Owner shall reimburse Manager for the
cost to convert such formats in order to provide the requested report format.
Such reports will be prepared from the books, records and accounts maintained by
Manager for the Shopping Center, which shall be kept in accordance with the
reasonable requirements of Owner and preserved for at least three (3) years
after the end of the applicable fiscal year. Owner shall have the right during
any fiscal year and for the aforesaid three (3) year period following each
respective fiscal year, to audit and examine at its sole cost and expense, such
books and records, including, without limitation, the right to copy any portion
or portions thereof, at reasonable times during business hours upon, but not
less than three (3) days' prior notice.
 
h. Comply with the terms and provisions contained in any mortgage loan placed on
the Shopping Center by Owner and agree to subordinate this Agreement to any such
mortgage loan.
 
i. Assist Owner in procuring, at Owner's sole expense, a comprehensive general
liability insurance policy, insuring both Owner and Manager for the term of this
Agreement. Such policy shall provide not less than the following limits and
coverages:
 
Direct, Contingent and Contractual

Bodily Injury Liability
$10,000,000 per occurrence

 
Direct, Contingent and Contractual

Premises Damage Liability
$1,000,000 per occurrence

 
and assist Owner in procuring, at Owner's sole expense, property insurance and
other insurance as directed by Owner.
 
Once obtained by Owner, Manager will administer the Shopping Center insurance
program as required by Owner. In the event Owner fails to maintain insurance as
provided for herein and if Owner fails to correct such default after reasonable
notice from Manager, Manager may purchase such insurance at Owner's expense.
 
j. Supervise and assist in the establishment of a merchants association (the
"Merchants' Association") or promotional fund (the "Promotional Fund"), as
directed by Owner, including appropriate bylaws, and represent Owner at any
meetings or functions of the Merchants' Association or administer the
Promotional Fund, as the case may be.
 
k. Subject to the prior approval of Owner, initiate and supervise advertisement
and promotion of the Shopping Center and the coordination of the Shopping Center
promotion in accordance with the instructions and budget approved by Owner. The
Annual Operating Budget shall contain sums sufficient to promote and market the
Shopping Center in a manner reasonably consistent with comparable shopping
centers.


5

--------------------------------------------------------------------------------



l. Perform any and all related or collateral business and management functions
pertaining to the customary daily operation of the Shopping Center, as expressly
set forth in the Annual Operating budget or with Owner’s prior written approval.
 
2.4 MANAGEMENT PERSONNEL: Owner acknowledges that in order to perform the
services required by Manager hereunder, it will be necessary for Manager to have
in its employ, all employees necessary for the operation, maintenance and
management of the Shopping Center. Owner shall have no obligation to pay any
expenses (including without limitation salaries and fringe benefits) that are
incurred in connection with the employment of any directors, officers or other
home office employees of Manager or any of Manager's affiliates. On-site
personnel shall be employees of Manager where such on-site personnel perform
services and Manager shall have no authority to hire employees for Owner.
Manager agrees that the staff available to it in connection with the services to
be rendered hereunder will at all times during the term of this Agreement
consist of sufficient personnel to enable it to efficiently and effectively
carry on its obligations pursuant to this Agreement. Compensation, including
fringe benefits, for the services of on-site operating and maintenance employees
shall be paid by Manager but shall be reimbursed by Owner, subject to and in
accordance with the Annual Operating Budget. Manager agrees that Owner shall
have no liability for any action taken by and shall to indemnify and hold Owner
harmless of, from and against any and all claims, liabilities or costs
attributable to Manager’s employees
 
In addition to those services rendered by staff personnel employed at the
Shopping Center, Owner acknowledges that services will be required of Manager's
Regional Management Staff ("Regional Staff"). Provided that these expenses have
been authorized in the Annual Operating Budget, Owner will pay the related pro
rata expenses of the Regional Staff based on the amount of hours expended for
the Shopping Center in relation to the total hours worked by the Regional Staff
per billing period. The expenses of the Regional Staff shall be charged at or
below the rate comparable to that commonly charged in the shopping center
industry for similar services by similarly qualified personnel.
 
2.5 MANAGEMENT COMMISSIONS: As commission for the services performed pursuant to
this Article, Owner shall pay Manager monthly in arrears, a fee equal to three
and one-half percent (3.5%) of all base minimum rent and percentage or overage
rent income from the Shopping Center (hereafter referred to as the "Total Rental
Income"). Total Rental Income shall include all amounts of base minimum rents
and all overage or percentage rents, charged to tenants or occupants (including
pushcart tenants and temporary tenants or occupants under license agreements) of
the Shopping Center. Total Rental Income shall not include amounts charged to
tenants or occupants by Owner, for common area maintenance, real estate taxes
and assessments, utilities, insurance, security, and the like or contributions
to the Merchants' Association or Promotional Fund.
 
Said commission will be computed monthly and paid to Manager in accordance with
the Annual Operating Budget from the Account as provided for in Section 2.3(d),
to the extent funds are available in the Account.


6

--------------------------------------------------------------------------------



ARTICLE 3
INDEMNIFICATION
 
Each party shall indemnify and hold the other party harmless against and from
any liabilities, claims, demands or legal proceedings (including the costs,
expenses and reasonable attorneys' fees incurred in connection with the defense
of any such matter) which may be made or brought against the other party arising
out of the operation of the Shopping Center by such party or its employees,
contractors or agents, except with respect to claims or demands due to the
other's (or its employees, contractors or agents) negligence or willful
misconduct or any act or omission outside of the scope of or in breach of, the
provisions of this Agreement; provided, however, that this indemnity is on the
condition, as to any particular event, that the indemnitee:
 
(i) notifies the indemnitor or its insurers in writing as soon as possible after
notice of any injury or claim is received, and
 
(ii) takes no steps (such as admission of liability) which will operate to bar
the indemnitor from obtaining any protection afforded by any policies of
insurance it may hold or which will operate to prejudice the defense in any such
legal proceedings or otherwise prevent the indemnitor from protecting itself
against such claim, demand or legal proceedings.
 
It is understood that the indemnitor shall have the sole and exclusive right to
conduct the defense of any such claim, demand or legal proceeding. The terms of
this Article 3 shall survive the expiration or termination of this Agreement and
shall be binding upon each parties successors and assigns.
 
ARTICLE 4
ASSIGNMENT
 
This Agreement is subject to the transfer or assignment in any manner or means
whatsoever by Owner, but this Agreement shall not be assigned by Manager without
the prior written consent of Owner. In the event of such an assignment by
Manager, assignee shall agree, by written instrument inuring to the benefit of
Owner, its successors and assigns, to be bound by all of the provisions of this
Agreement.
 
ARTICLE 5
NOTICES
 
Every notice, demand, consent, approval or other document or instrument required
or permitted to be served upon any of the parties hereto (collectively,
"Notices") shall be in writing and shall be deemed to have been duly served on
the day of mailing, and shall be sent by registered or certified United States
Mail, postage prepaid, return receipt requested, addressed to the respective
parties at the addresses stated below:
 
7

--------------------------------------------------------------------------------



TO OWNER:
[TBD] LLC
c/o Somera Capital Management, LLC
Attention: Charlie Christensen
222 N. Sepulveda Blvd., Suite 2375
El Segundo, California 90245

 

TO MANAGER:
Glimcher Properties Limited Partnership
Attention: General Counsel
150 East Gay Street
Columbus, Ohio 43215

 
Any party may change the address to which Notices served upon it are to be sent
by ten (10) days prior written notice informing the other parties of the change
of address.
 
ARTICLE 6
REPORTING
 
Whenever in this Agreement Manager is requested to submit reports to Owner,
unless otherwise specified, such reports will be sent to Owner at the address
stated in Article 5. Reports required on a monthly basis as those in Article 2
relating to the management and operation of the Shopping Center shall be
submitted to Owner no later than twenty (20) business days after the calendar
month for which the report is being submitted.
 
ARTICLE 7
MISCELLANEOUS
 
7.1 APPLICABLE LAWS: This Agreement shall be governed and construed by the laws
of the State of Florida.
 
7.2 ENTIRE AGREEMENT: This Agreement shall constitute the entire agreement of
the parties; all prior agreements between the parties with respect to the
matters herein contained, whether written or oral, are merged herein and shall
be of no force and effect. This Agreement cannot be changed, modified, waived or
discharged orally but only by an agreement in writing signed by the party
against whom enforcement of the change, modification, waiver or discharge is
sought.
 
7.3 UNENFORCEABILITY: If any term or provision of this Agreement, or the
application thereof to any person or circumstance, shall to any extent be held
invalid or unenforceable by a court of competent jurisdiction, such invalidity
shall not affect other provisions of this Agreement or the applications thereof
which can be given effect without the invalid provision or application, and to
this end the parties hereto agree that the provisions of this Agreement are and
shall be severable.
 
7.4 CUMULATIVE RIGHTS: All rights, privileges and remedies afforded the parties
by this Agreement shall be cumulative and not exclusive, and the exercise of any
one of such


8

--------------------------------------------------------------------------------



remedies shall not be deemed to be a waiver of any other right, remedy or
privilege provided for herein or available at law or equity.
 
7.5 TERMS: The use herein of (i) the singular number shall be deemed to mean the
plural, (ii) the masculine gender shall be deemed to mean the feminine or
neuter, and (iii) the neuter gender shall be deemed to mean the masculine or
feminine whenever the sense of this Agreement so requires.
 
7.6 AFFILIATE SERVICES: All services provided by or contracted with affiliates
of Manager must be performed by duly licensed and qualified affiliates for the
services to be provided. All services provided by affiliates of Manager must be
at competitive market rates equal to or less than the rates charge by similarly
qualified independent third parties for similar services.
 
7.7 MANAGER'S INSURANCE: Manager shall, at the expense of Manager, maintain in
full force and effect insurance policies with respect to the employees of
Manager satisfactory to Owner issued by insurance companies which have an A.M.
Best General Policyholder's Service rating of not less than "A", which are
licensed in the state in which the Shopping Center is located and which are
otherwise reasonably satisfactory to Owner. Such policies shall provide the
following coverage:
 
a. Worker's compensation and employer's liability insurance subject to the
statutory limits of the state in which the Shopping Center is located.
 
b. Comprehensive automobile liability insurance in an amount not less than
$5,000,000 combined single limit for bodily injury and property damage. Such
insurance requirements may be satisfied by layering of the comprehensive
automobile liability, umbrella and excess liability policies.
 
c. A fidelity bond in the amount of $500,000 for each officer and employee of
Manager who is associated with the management of the Shopping Center or, in the
alternative, an employee dishonesty insurance policy in the amount of $500,000.
 
d. Commercial general liability insurance in an amount not less than $5,000,000
each occurrence, provided that such insurance coverage may be satisfied by an
umbrella policy.
 
7.8 SUCCESSORS AND ASSIGNS: This Agreement shall be binding upon and inure to
the benefit of the permitted successors and assigns of the respective parties
and any person claiming by, through or under any of the respective parties or
their respective permitted successors or assigns.
 
7.9 FORCE MAJEURE: The time for performance of any term, covenant, condition or
agreement of this Agreement, except the obligation to pay any sum of money,
shall be extended by any period of unavoidable delays. (For purposes of this
Agreement, "unavoidable delays" shall mean delays reasonably beyond the control
of the party obligated to perform the


9

--------------------------------------------------------------------------------



applicable term, covenant, condition or agreement under this Agreement and shall
include, without limiting the generality of the foregoing, delays attributable
to acts of God; strikes; labor disputes, inability to procure labor, equipment,
facilities or materials; governmental restrictions; riots; acts of public enemy
or casualty; but shall not include delays attributable to financial difficulties
of such party.) The party seeking to be excused hereunder shall give the other
party notice within thirty (30) days of the event upon which the excuse from
performance is based. No party to this Agreement shall incur any financial or
other liability to the other party arising out of the failure of said party to
meet a particular date or dates as set forth herein provided the said party
hereto has acted in good faith and any such delay arises from any of the causes
enumerated in this Section and the said party has used reasonable diligence to
meet said date or dates. It is understood that "reasonable diligence" shall not
require Manager to expend funds for overtime work. If the unavoidable delay
results in a permanent cessation of work prior to completion, Manager shall be
compensated for the services provided to the date of cessation of work as
provided in this Agreement for the payment of these particular services.
 
7.10 AUTHORITY TO ENTER INTO AGREEMENT: The parties hereto represent that they
have full authority to enter into this Agreement as conferred upon them by the
document creating their authority and more particularly have been authorized by
the requisite approval to enter into this Agreement and do so only in the
capacities indicated herein.
 
7.11 THIRD PARTY: This Agreement is made for the exclusive benefit of the
parties hereto, their successors and assigns herein permitted, and (except as
otherwise provided) not for any third party and nothing in this Agreement,
express or implied, is intended to confer upon any person, other than the
parties hereto, their successors and assigns herein permitted, any rights or
remedies by reason of this Agreement.
 
7.12 COMPLIANCE: In performing its obligations under this Agreement, Manager
shall comply with all present and future laws, ordinances and all rules and
regulations, requirements and orders of all governmental authorities and shall
obtain all licenses and permits required to perform such obligations and shall
file all returns and reports lawfully required of Manager in connection with its
duties hereunder, including, but not limited to, income tax withholding returns,
Federal Insurance Contributions Act returns and reports, Federal Unemployment
Tax Act and worker's compensation returns and reports, sales and use tax returns
including so called rent tax returns (and shall timely pay all contributions,
taxes, costs and other amounts due thereunder). All of the foregoing returns and
reports shall be maintained as a part of the books and records of Manager.
 
7.13 TERMINATION: This Agreement may be terminated at anytime upon the mutual
agreement of Manager and Owner. In the event of willful misconduct, gross
negligence or fraud by the Manager, Owner shall have the right to immediately
terminate this Agreement by notice to Manager. In the event of a default by
Manager or Owner in the performance of its obligations hereunder, and said
default has not been cured or remedied within thirty (30) days following notice
of such default from the non-defaulting party, then the non-defaulting party may
terminate this Agreement in the event the other party is in default in the
performance of its obligations hereunder. Either party may terminate this
Agreement by thirty (30) days notice to the other in


10

--------------------------------------------------------------------------------



the event of the bankruptcy, insolvency, liquidation, dissolution, or failure to
pay its debts as they come due, of the other party. In the event of the sale of
the Shopping Center, Owner may terminate this Agreement upon thirty (30) days
notice to Manager. Manager agres to cooperate with Owner’s existing and/or
potential lenders, or potential purchasers of the Shopping Center. Upon
expiration or termination of this Agreement, Manager agrees to cooperate with
Owner in the transfer of management to Owner’s designee or third party
purchaser.
 
7.14 COUNTERPARTS: This Agreement may be executed in several counterparts, each
of which shall be deemed an original, and all such counterparts shall together
constitute one and the same instrument. Facsimile signatures shall be binding
upon such signatories.
 
[NO FURTHER TEXT - SIGNATURES APPEAR ON NEXT PAGE]


11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
OWNER:
 
[TBD], LLC,
a ______________ limited liability company
 
By:_________________________
Its Managing Member
 
By:__________________________
Name:
Title:
 
MANAGER:
 
GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
a Delaware limited partnership
 
By:  GLIMCHER PROPERTIES CORPORATION,
a Delaware corporation, its sole general partner
 
By:__________________________
George A. Schmidt
Executive Vice President


12

--------------------------------------------------------------------------------


 
Exhibit “N”
 
FORM OF GUARANTY OF CONTRACT OBLIGATIONS
 
THIS GUARANTY OF PAYMENT (“this Guaranty”) dated as of February __, 2007, made
by GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a _________ limited
partnership, having an address at ___________________ (the “Guarantor”) in favor
of [TBD], LLC, a _____________ limited liability company (the “Buyer”).
 
PRELIMINARY STATEMENT
 
A. Pursuant to that certain Agreement of Sale and Purchase (as amended, the
“Agreement”) by and between Glimcher University Mall Limited Partnership
(“Seller”), a Delaware limited partnership and a wholly-owned subsidiary of
Guarantor, as seller, and Buyer, as successor-in-interest to Somera Capital
Management, LLC, a California limited liability company, as buyer, Seller has
agreed to sell and Buyer has agreed to purchase (the “Purchase and Sale”) that
certain real property described in Exhibit A attached hereto (the “Property”)
pursuant to the terms and conditions set forth in the Agreement.
 
B. Section 9.12 of the Agreement provides for the post-closing survival of
certain obligations of Seller under the Agreement (the “Survival Obligations”).
In addition, Section 9.12 of the Agreement provides that Guarantor shall
guaranty such Survival Obligations in an amount up to and including Three
Million Dollars ($3,000,000.00) (the “Guaranty Threshold”).
 
C. Seller has also agreed to indemnify Buyer for all transfer tax liability in
excess of the twenty-five percent (25%) of such transfer taxes that are Buyer’s
obligation pursuant to Section 4.8 of the Agreement (the “Transfer Tax
Liability”, and together with the Survival Obligations, the “Guaranteed
Obligations”).
 
GUARANTOR IS EXECUTING AND DELIVERING THIS GUARANTY IN ORDER TO INDUCE BUYER TO
CONSUMMATE THE PURCHASE AND SALE. CONSUMMATION OF THE PURCHASE AND SALE IS
SUFFICIENT CONSIDERATION TO GUARANTOR FOR THE EXECUTION AND DELIVERY OF THIS
GUARANTY.
 
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Guarantor covenants as follows:
 
1. Guarantor, as a primary obligor and not merely as a surety, for consideration
received, and at the request of Seller, hereby absolutely, unconditionally and
irrevocably guarantees to Buyer, the prompt, unconditional and complete payment
of (a) the Survival Obligations up to and including the Guaranty Threshold, and
(b) the Transfer Tax Liability.
 
2. It is expressly understood and agreed that this is a continuing guaranty and
that the obligations of Guarantor hereunder are and shall be absolute under any
and all circumstances.



--------------------------------------------------------------------------------



3. Any indebtedness of Seller to Guarantor now or hereafter existing (including,
but not limited to, any rights to subrogation Guarantor may have as a result of
any payment by Guarantor under this Guaranty), together with any interest
thereon, shall be, and such indebtedness is, hereby deferred, postponed and
subordinated to the prior payment in full of the Guaranteed Obligations. Until
payment in full of the Guaranteed Obligations (and including interest accruing
on the Guaranteed Obligations after the commencement of a proceeding by or
against Seller under the Bankruptcy Reform Act of 1978, as amended, 11 U.S.C.
Sections 101 et seq., and the regulations adopted and promulgated pursuant
thereto (collectively, the “Bankruptcy Code”) which interest the parties agree
shall remain a claim that is prior and superior to any claim of Guarantor
notwithstanding any contrary practice, custom or ruling in cases under the
Bankruptcy Code generally), Guarantor agrees not to accept any payment or
satisfaction of any kind of indebtedness of Seller to Guarantor and hereby
assigns such indebtedness to Buyer, including the right to file proof of claim
and to vote thereon in connection with any such proceeding under the Bankruptcy
Code, including the right to vote on any plan of reorganization. Further, if
Guarantor shall comprise more than one person, firm or corporation, Guarantor
agrees that until such payment in full of the Guaranteed Obligations, (a)
Guarantor shall not accept payment from Seller by way of contribution on account
of any payment made hereunder by Seller to Buyer, (b) Guarantor will not take
any action to exercise or enforce any rights to such contribution, and (c) if
Guarantor should receive any payment, satisfaction or security for any
indebtedness of Seller to Guarantor or for any contribution by Seller to
Guarantor for payment made hereunder by Guarantor to Buyer, the same shall be
delivered to Buyer in the form received, endorsed or assigned as may be
appropriate for application on account of, or as security for, the Guaranteed
Obligations and until so delivered, shall be held in trust for Buyer as security
for the Guaranteed Obligations.
 
4. Guarantor agrees that, with or without notice or demand, Guarantor will
reimburse Buyer, to the extent that such reimbursement is not made by Seller,
for all expenses (including reasonable counsel fees) incurred by Buyer in
connection with the collection against Seller of the Guaranteed Obligations or
any portion thereof or with the enforcement of this Guaranty.
 
5. All moneys available to Buyer for application in payment or reduction of the
Guaranteed Obligations may be applied by Buyer in such manner and in such
amounts and at such time or times and in such order and priority as Buyer may
see fit to the payment or reduction of such portion of the Guaranteed
Obligations as Buyer may elect.
 
6. Guarantor hereby waives notice of the acceptance hereof, presentment, demand
for payment, protest, notice of protest, or any and all notice of non-payment,
non-performance or non-observance, or other proof, or notice or demand, whereby
to charge Guarantor therefor.
 
7. Guarantor further agrees that the validity of this Guaranty and the
obligations of Guarantor hereunder shall in no way be terminated, affected or
impaired (a) by reason of the assertion by Buyer of any rights or remedies which
it may have under or with respect to the Agreement, or (b) by reason of the
release or discharge of Seller of any of its obligations under the Agreement, or
(c) by reason of Buyer’s failure to exercise, or delay in exercising, any such
right or remedy or any right or remedy Buyer may have hereunder or in
 
-2-

--------------------------------------------------------------------------------


 
respect to this Guaranty, or (d) by reason of the commencement of a case under
the Bankruptcy Code by or against any person obligated under the Agreement, or
(e) by reason of any payment made on the Guaranteed Obligations, whether made by
Seller or Guarantor or any other person, which is required to be refunded
pursuant to any bankruptcy or insolvency law; it being understood that no
payment so refunded shall be considered as a payment of any portion of the
Guaranteed Obligations, nor shall it have the effect of reducing the liability
of Guarantor hereunder. It is further understood, that if Seller shall have
taken advantage of, or be subject to the protection of, any provision in the
Bankruptcy Code, the effect of which is to prevent or delay Buyer from taking
any remedial action against Seller, including the happening of any default or
event by which, under the terms of the Agreement, the Guaranteed Obligations
shall become due and payable, Buyer may, as against Guarantor, nevertheless,
declare the Guaranteed Obligations due and payable and enforce any or all of its
rights and remedies against Guarantor provided for herein.
 
8. This Agreement shall be governed by, and construed in accordance with, the
internal laws of the state in which the Property is located, without regard to
choice of law rules.
 
9. This is a guaranty of payment and not of collection and upon any breach by
Seller of the Guaranteed Obligations, Buyer may, at its option, proceed directly
and at once, without notice, against the Guarantor to collect and recover the
full amount of the liability hereunder or any portion thereof, without
proceeding against Seller. Guarantor hereby waives the pleading of any statute
of limitations as a defense to its obligations hereunder.
 
10. Each reference herein to Buyer shall be deemed to include its successors and
assigns, to whose favor the provisions of this Guaranty shall also inure. Each
reference herein to Guarantor shall be deemed to include the heirs, executors,
administrators, legal representatives, successors and assigns of Guarantor, all
of whom shall be bound by the provisions of this Guaranty.
 
11. If Guarantor is a partnership, the agreements herein contained shall remain
in force and applicable, notwithstanding any changes in the individuals
comprising the partnership, and the term “Guarantor,” as used herein, shall
include any alternate or successor partnership, but any predecessor partnership
and their partners shall not thereby be released from any liability. If
Guarantor is a corporation or limited liability company, the agreements
contained herein shall remain in full force and applicable notwithstanding any
changes in the shareholders or members comprising, or the officers and directors
or managers relating to, the corporation or limited liability company, and the
term “Guarantor” as used herein, shall include any alternative or successor
corporation or limited liability company, but any predecessor corporation or
limited liability company shall not be relieved of liability hereunder.
 
12. Guarantor and its representative executing below has full power, authority
and legal right to execute this Guaranty and to perform all its obligations
under this Guaranty.
 
13. All understandings, representations and agreements heretofore had with
respect to this Guaranty are merged into this Guaranty which alone fully and
completely expresses the agreement of Guarantor and Buyer regarding this
Guaranty.
 
-3-

--------------------------------------------------------------------------------


 
14. This Guaranty may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Buyer or Seller, but only by an agreement in writing signed by the party against
whom enforcement of any modification, amendment, waiver, extension, change,
discharge or termination is sought.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
-4-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the date
first above set forth.
 
GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
a _____________________ corporation
 
By:__________________________________
Name:
Its:
 
 
 
-5-

--------------------------------------------------------------------------------


Exhibit A
 
 
 

--------------------------------------------------------------------------------


 
PROMISSORY NOTE
 

$5,000,000.00
Washington, D.C.
 
 June ___, 2007

 
For value received, the undersigned, ___________________________, a
_________________________, as “Maker” and not as endorser or guarantor hereof,
promises to pay to Glimcher Properties Limited Partnership, a Delaware limited
partnership, or order, (“Holder”) at 150 East Gay Street, Columbus, Ohio 43215,
the principal sum of Five Million and no/100 DOLLARS ($5,000,000.00) in lawful
money of the United States of America, together with interest thereon, all as
hereinafter provided and upon the following agreements, terms, and conditions:
 
1. Interest Rate.  The entire principal balance of this Note, from the date
hereof until paid in full, shall bear no interest, except as set forth below in
the event of default.
 
2. Payment.  The entire balance of this Note, shall be due and payable on
December ___, 2009 (“Maturity Date”). Payment shall be made on the Maturity Date
in good funds, immediately available in Columbus, Ohio in accordance with the
following wire instructions:
 
Transfer funds to:
 
The Huntington National Bank, Columbus OH
ABA #: 044000024
GLIMCHER PROPERTIES LIMITED PARTNERSHIP
ACCOUNT # 0189-164-3594
REFERENCE: UNIVERSITY MALL DEPOSIT
 
Please confirm wire via email to Darren Ackerman (dackerma@glimcher.com)
 
or such other wire instructions as Holder may provide to Maker prior to the
Maturity Date.
 
3. Default.  Should default be made in any payment hereunder when due, or if
Maker or any subsidiary of Maker, whether direct or indirect, (a “Subsidiary”),
becomes insolvent, commits an act of bankruptcy, commence or becomes subject to
an proceeding under the bankruptcy laws or any other insolvency or debtor’s
relief law, or dissolves, or a receiver, liquidator or trustee shall be
appointed for Maker or any Subsidiary, or any notice of sale is given or any
sale is made of any property of any of them except in the ordinary course of
business, or if default is made in the payment of any other indebtedness of any
of them, or if Maker breaches any covenant contained herein, then the entire
indebtedness evidenced by this Note shall, at the option of Holder, become due
and payable immediately. Maker hereby waives presentment, demand, protest, and
notice of dishonor and agrees to remain bound for payment of this obligation,
notwithstanding any extension of time, substitution or release of security, or
any other indulgence granted to Maker, hereby waiving notice of such extension,
substitution, release, or other indulgence.



--------------------------------------------------------------------------------


 
4. Covenants.
 
a. From the date hereof until payment and performance in full of all obligations
of Maker under this Note, Maker covenants and agrees with Holder that it will
not do, directly or indirectly, any of the following:
 
i. Liens. Maker shall not, without the prior written consent of Holder, create,
incur, assume or suffer to exist any mortgage, deed of trust, lien, pledge,
hypothecation, assignment, security interest, or any other encumbrance, charge
or transfer of, on or affecting the Property or, any portion thereof or Maker or
any Subsidiary, or any interest therein, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic's, materialmen's and other similar liens
and encumbrances (a “Lien”) on any portion of the Property or permit any such
action to be taken, except:
 
1. Liens securing that certain mortgage loan in the maximum principal amount of
$___________ made by _______________ to Maker’s Subsidiary,
________________________ [Describe the senior loan, including any mezzanine
loan](the “Senior Loan(s)”); and
 
2. Liens for real estate taxes and assessments not yet due.
 
ii. Dissolution. Maker shall not, and shall not permit any Subsidiary, to (a)
engage in any dissolution, liquidation or consolidation or merger with or into
any other business entity, (b) engage in any business activity not related to
the ownership and operation of the Property, (c) transfer, lease or sell, in one
transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of Maker or any Subsidiary, (d)
modify, amend, waive or terminate its organizational documents or its
qualification and good standing in any jurisdiction or (e) Maker or any
Subsidiary, to (i) dissolve, wind up or liquidate or take any action, or omit to
take an action, as a result of which such entity would be dissolved, wound up or
liquidated in whole or in part, or (ii) amend, modify, waive or terminate the
certificate of incorporation or bylaws of Maker or any Subsidiary, in each case,
without obtaining the prior written consent of Holder.
 
iii. Change In Business. Maker shall not, and shall not permit any Subsidiary,
to enter into any line of business other than the ownership and operation of the
Property, or make any material change in the scope or nature of its business
objectives, purposes or operations, or undertake or participate in activities
other than the continuance of its present business.
 
iv. Debt. Maker shall not create, incur or assume any (a) indebtedness or
liability for borrowed money; (b) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (c) obligations for the deferred purchase
price of property or services (including trade obligations); (d) obligations
under letters of credit; (e) obligations under acceptance facilities; (f) all
guaranties, endorsements (other than for collection or deposit in the


2

--------------------------------------------------------------------------------


 
ordinary course of business) and other contingent obligations to purchase, to
provide funds for payment, to supply funds, to invest in any Person or entity,
or otherwise to assure a creditor against loss; and (g) obligations secured by
any Liens, whether or not the obligations have been assumed (“Indebtedness”)
other than the Indebtedness evidenced by this Note and any nonrecourse carveout
guaranty (as such term is commonly understood in the collateralized mortgage
backed security industry) in connection with the Senior Loan(s) (any such
guaranty, the “Carveout Guaranty”), or permit any Subsidiary to incur any
Indebtedness other than Senior Loan(s).
 
v. Transfers. Without the prior written consent of Holder, neither Maker nor any
Subsidiary, shall (i) directly or indirectly sell, transfer, convey, mortgage,
pledge, or assign the Property, any part thereof or any interest therein
(including any ownership interest in Maker or any such Subsidiary); or (ii)
further encumber, alienate, grant a Lien or grant any other interest in the
Property or any part thereof (including any ownership interest in Maker and any
such Subsidiary), whether voluntarily or involuntarily.
 
b. From the date hereof until payment and performance in full of all
Indebtedness and other obligations of Maker evidenced by this Note (the “Debt”),
Maker covenants and agrees with Holder that:
 
i. Existence; Compliance with Legal Requirements. Maker shall do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its existence, rights, licenses, permits and franchises and those of its
subsidiaries.
 
ii. Notice of Default. Maker shall promptly advise Holder of any material
adverse change in the condition of Maker or any Subsidiary, financial or
otherwise, or of the occurrence of any event of default or any event that, with
notice or the passage of time or both, would constitute an event of default, of
which Maker has knowledge.
 
iii. Perform Senior Loan Documents. Maker shall observe, perform and satisfy, or
cause to be observed, performed and satisfied, all the terms, provisions,
covenants and conditions of, and shall pay when due all costs, fees and expenses
to the extent required under all documents evidencing, securing or executed
and/or delivered in connection with the Senior Loan(s) (the “Loan Senior Loan
Documents”).Maker shall deliver to Maker true, correct and complete copies of
all Senior Loan Documents. The Senior Loan Documents require the timely payment
of the Debt and Maker shall not, and shall not permit any Subsidiary to, enter
into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Senior Loan Document to permit the
failure to pay the Debt on a timely basis, without the prior written consent of
Holder.
 
iv. Financial Reporting. Maker will keep and maintain or will cause to be kept
and maintained all books and records required to be maintained under the Senior
Loan Documents.


3

--------------------------------------------------------------------------------


 
v. Business and Operations. Maker will, and will cause its Subsidiaries, to
continue to engage in the businesses presently conducted by it and them as and
to the extent the same are necessary for the ownership, maintenance, management
and operation of the Property. Maker will, and will cause its Subsidiaries, to,
qualify to do business and remain in good standing under the laws of such
jurisdictions as may be, and to the extent, required for the ownership,
maintenance, management and operation of the Property.
 
vi. Costs of Enforcement and Collection. Maker, its successors or assigns, shall
be chargeable with and agrees to pay all costs of collection and defense,
including reasonable attorneys' fees and costs, incurred by Holder in connection
with the enforcement of this Note and the collection of the Debt and in
connection with any appellate proceeding or post-judgment action involved
therein, together with all required service or use taxes.
 
vii. Estoppel Statement. After request by Holder, Maker shall within ten (10)
business days furnish Holder with a statement, duly acknowledged and certified,
setting forth (i) the amount of the original principal amount of the Note, (ii)
the unpaid principal amount of the Note, (iii) any offsets or defenses to the
payment of the Debt, if any, known to Maker (iv) any events of default or any
events that, with the passage of time or notice or both, would constitute an
event of default, known to Maker and (v) that this Note is the valid, legal and
binding obligation of Maker and has not been modified or if modified, giving
particulars of such modification. After request by Maker, Holder shall within
ten (10) business days furnish Maker with a statement, duly acknowledged and
certified, setting forth (i) the amount of the original principal amount of the
Note, (ii) the unpaid principal amount of the Note, (iii) any offsets or
defenses to the payment of the Debt, if any, known to Holder (iv) any events of
default or any events that, with the passage of time or notice or both, would
constitute an event of default, known to Holder and (v) that this Note has not
been modified or if modified, giving particulars of such modification.
 
c. Maker represents, warrants and covenants to Holder as follows:
 
i. The purpose for which Maker is organized is and shall be limited solely to
(i) owning its direct subsidiary, ________________ (the “Direct Subsidiary”),
(ii) executing and delivering this Note to Holder, and (iii) transacting any and
all lawful business for which Maker may be organized under its constitutive law
that is incident, necessary and appropriate to accomplish the foregoing.
 
ii. Maker does not own and will not own any asset or property other than its
equity interest in the Direct Subsidiary.
 
iii. Maker will not engage in any business other than the ownership of its
equity interest in the Direct Subsidiary.
 
iv. Maker will not enter into any contract or agreement with any Affiliate of
Maker, any constituent party of Maker, any owner of Maker, any guarantors of the
obligations of Maker or any Affiliate of any constituent party, owner or
guarantor (collectively,


4

--------------------------------------------------------------------------------


 
the "Related Parties"),except upon terms and conditions that are commercially
reasonable and substantially similar to those that would be available on an
arms-length basis with third parties not so affiliated with Maker or such
Related Parties.
 
v. Maker is not obligated and will not become obligated under any Indebtedness
other than the Debt and the Carveout Guaranty, and no Subsidiary is obligated or
will become obligated under any Indebtedness other than (i) the Senior Loan
Documents and (ii) trade and operational debt incurred in the ordinary course of
business with trade creditors in amounts as are normal and reasonable under the
circumstances, provided such debt (A) is not evidenced by a note, (B) is not in
excess of sixty days from the date of invoice and (C) does not at any time
exceed the amount permitted under the Senior Loan Documents in the aggregate. No
Indebtedness other than the Senior Debt may be secured (senior, subordinate or
pari passu) by the Property or by any equity interest in any Subsidiary.
 
vi. Maker has not made and will not make any loans or advances to any Person and
shall not acquire obligations or securities of any Related Party, other than its
equity interest in the Direct Subsidiary.
 
vii. Maker is and will remain solvent and Maker will pay its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
from its assets as the same shall become due.
 
viii. Maker has done or caused to be done and will do all things necessary to
observe organizational formalities and preserve its existence, and Maker will
not, nor will Maker permit any Related Party to, amend, modify or otherwise
change the partnership certificate, partnership agreement, articles of
incorporation and bylaws, operating agreement, trust or other organizational
documents of Maker or such Related Party in a manner that will permit the
failure to pay the Debt on a timely basis, without the prior written consent of
Holder.
 
ix. Maker will maintain all of its books, records, financial statements and bank
accounts separate from those of any other Person and Maker's assets will not be
listed as assets on the financial statement of any other Person. Maker will file
its own tax returns and will not file a consolidated federal income tax return
with any other Person. Maker shall maintain its books, records, resolutions and
agreements as official records.
 
x. Maker will be, and at all times will hold itself out to the public as, a
legal entity separate and distinct from any other Person (including any
Affiliate or other Related Party), shall correct any known misunderstanding
regarding its status as a separate entity, shall conduct business in its own
name and shall maintain and utilize separate stationery, invoices and checks.
 
xi. As of the date of this Note, Maker has adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations.


5

--------------------------------------------------------------------------------


 
xii. Neither Maker nor any Related Party will seek the dissolution, winding up,
liquidation, consolidation or merger in whole or in part, or the sale of
material assets of Maker.
 
xiii. Maker will not commingle its assets with those of any other Person and
will hold all of its assets in its own name;
 
xiv. Maker will not guarantee or become obligated for the debts of any other
Person and does not and will not hold itself out as being responsible for the
debts or obligations of any other Person, provided that Maker may execute and
deliver the Carveout Guaranty.
 
xv. Intentionally omitted.
 
xvi. If Maker is an approved single member limited liability company, Maker
shall be a Delaware limited liability company that has at least (x) two (2)
springing members who are individuals acceptable to Holder and who shall
automatically become members of the limited liability company having a 0%
economic interest therein upon the occurrence of any event which would cause the
sole member of the limited liability company to cease to be a member thereof,
and (y) two (2) duly appointed Independent Directors (as hereinafter defined) as
directors or managers who may also be springing members, and has not caused or
allowed and will not cause or allow the directors or managers of such entity to
take any action requiring the unanimous affirmative vote of one hundred percent
(100%) of the members of its board of directors or its managers unless both
Independent Directors shall have participated in such vote;
 
xvii. Maker shall at all times cause there to be at least two (2) duly appointed
members of the board of directors (if Maker is a corporation) or members (if
Maker is a limited liability company) of Maker (in either case, an “Independent
Director”)reasonably satisfactory to Holder who is provided by a nationally
recognized company that provides professional independent directors and is not
at the time of initial appointment and has not been at any time during the
preceding five (5) years and shall not be while serving as an Independent
Director: (i) a stockholder, director (other than as an Independent Director of
Maker or of a special purpose entity affiliated with Maker), officer, employee,
partner, attorney or counsel of Maker; (ii) a creditor, customer, supplier or
other Person who derives any of its purchases or revenues (other than any fees
derived from the performance of standard corporate representative services) from
its activities with Maker or or any Affiliate of Maker; (iii) a Person
controlling or under common control with any such stockholder, partner,
creditor, customer, supplier or other Person; or (iv) a member of the immediate
family of any such stockholder, director, officer, employee, partner, creditor,
customer, supplier or other Person. (As used herein, the term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of management, policies or activities of a Person, whether through
ownership of voting securities, by contract or otherwise.)


6

--------------------------------------------------------------------------------


 
xviii. Maker shall allocate fairly and reasonably any material overhead expenses
that are shared with an Affiliate, including paying for office space and
services performed by any employee of an Affiliate or Related Party.
 
xix. Maker shall not pledge its assets for the benefit of any other Person other
than with respect to the Loan.
 
xx. Maker shall maintain a sufficient number of employees, if any, in light of
its contemplated business operations and pay the salaries of its own employees
from its own funds.
 
xxi. All information submitted by Maker to Holder in connection with the Debt or
in satisfaction of the terms thereof and all statements of fact made by Maker in
this Note are accurate, complete and correct in all material respects. Maker has
disclosed to Holder all material facts and has not failed to disclose any
material fact that could cause any representation or warranty made herein to be
materially misleading.
 
xxii. Maker agrees that all of the representations and warranties of Maker set
forth in Section 4.c. and elsewhere in this Note shall survive for so long as
any amount remains owing to Holder under this Note. All representations,
warranties, covenants and agreements made in this Note by Maker shall be deemed
to have been relied upon by Holder notwithstanding any investigation heretofore
or hereafter made by Holder or on its behalf.
 
5.Default Interest. If Maker fails to pay in full the outstanding balance due
under this Note on its due date, or if Maker otherwise defaults under this Note,
this Note shall bear interest at the lesser of the maximum rate per annum
allowable by law in the State of Florida, or the rate of eighteen percent (18%)
per annum, from the date of default by Maker until the default is fully cured.
 
6.Definitions. Capitalized terms not herein defined shall have the meaning
ascribed to such terms in that certain Agreement of Sale and Purchase, dated as
of the 25th day of April, 2007, by and between Glimcher University Mall Limited
Partnership, a Delaware limited partnership, as Seller, and Somera Capital
Management, LLC, a California limited liability company, as Buyer. For all
purposes of this Note:
 
"Affiliate"shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.
 
"Person" shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.


7

--------------------------------------------------------------------------------


 
7. Maximum Interest. Notwithstanding any other provision of this Note, fees,
interest and charges payable pursuant to this Note shall not exceed the maximum,
if any, permitted by governing law.
 
8. Applicable Law. This Note shall be interpreted and construed in accordance
with and governed by the laws of the State of Florida.
 
9. Successors and Assigns. This Note shall inure to the benefit of Holder and
any successors or assigns.
 
MAKER:
 
_________________________________,
A _______________________________
 
 
By:__________________________________
 
Its:__________________________________
 
 
8

--------------------------------------------------------------------------------


 
EIGHTH AMENDMENT TO
AGREEMENT OF SALE AND PURCHASE
 
This Eighth Amendment to Agreement of Sale and Purchase (“Amendment”) is made
this ____ day of June, 2007, by and between Glimcher University Mall Limited
Partnership, a Delaware limited partnership (“Seller”), Somera Capital
Management, LLC, a California limited liability company (“Buyer”), Somerock
University Mall Owner, LLC, a Delaware limited liability company (“New LLC”),
and Somerock University Mall Mezz, LLC, a Delaware limited liability company
(“Mezz”).
 
WHEREAS, Seller and Buyer entered into that certain Agreement of Sale and
Purchase dated April 25, 2007, as amended by that certain First Amendment to
Agreement of Sale and Purchase dated May 16, 2007, that certain Second Amendment
to Agreement of Sale and Purchase dated May 25, 2007, that certain Third
Amendment to Agreement of Sale and Purchase dated May 30, 2007, that certain
Fourth Amendment to Agreement of Sale and Purchase dated May 31, 2007, that
certain Fifth Amendment to Agreement of Purchase and Sale dated June 1, 2007,
that certain Sixth Amendment to Agreement of Purchase and Sale dated June 4,
2007 and that certain Seventh Amendment to Agreement of Purchase and Sale dated
June 13, 2007 (as amended, the “Purchase Agreement”) for the sale and purchase
of the Real Property commonly known as “University Mall” located in Tampa,
Florida (the “Property”);
 
WHEREAS, Seller has formed New LLC and owns 100% of the membership interests in
New LLC (the “New LLC Interest”);
 
WHEREAS, Seller desires to contribute the Property, and all of Seller’s right,
title and interest, if any, in the Contracts, the Intangible Property, the
Leases, the Personal Property and the Security Deposits (collectively, the “New
LLC Property”) to New LLC;
 
WHEREAS, Mezz, an affiliate of Buyer, desires to purchase, and Seller desires to
sell, to Mezz the New LLC Interest (the “New LLC Transaction”);
 
WHEREAS, Seller and Buyer desire to amend the terms and conditions of the
Purchase Agreement, as set forth herein, in order to accommodate the New LLC
Transaction:
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, Seller, Buyer, New LLC,
and Mezz, intending to be legally bound, do hereby agree as follows:
 

1.
Preamble and Recitals; Definitions.

 

 
a.
The preamble and recitals above are incorporated herein as if fully rewritten
herein.

 

 
b.
Capitalized terms not defined herein shall have the meanings set forth in the
Purchase Agreement.

 

2.
Consummation of the New LLC Transaction.




--------------------------------------------------------------------------------




 
a.
Subject to the terms and conditions of this Amendment, and in contemplation of
the consummation of the New LLC Transaction, for valuable consideration in hand
paid, the receipt and sufficiency of which is hereby acknowledged, Buyer hereby
assigns all of its right, title and interest in and to the Purchase Agreement to
Mezz.

 

 
b.
Notwithstanding anything contained in the Purchase Agreement to the contrary,
prior to the closing of the New LLC Transaction (such date, the “LLC Closing
Date”), and as a condition to the parties’ obligations to close the New LLC
Transaction, Seller shall transfer title to the New LLC Property to New LLC; and
Seller and New LLC shall execute and deliver to Title Company the Seller LLC
Deliveries and the New LLC Deliveries (each as defined below), as applicable.
Seller shall also cause Glimcher Properties Limited Partnership (“GPLP”) to
deliver the GPLP Deliveries (defined below) to Title Company. Simultaneously
with said deliveries to Title Company, Seller, New LLC and GPLP shall each
deliver copies of their respective deliveries to the addressees listed in
Section 1.2 of the Purchase Agreement.

 

 
c.
It shall be a condition precedent to New LLC’s obligation to close that the
Title Company has committed to issue in favor of New LLC an extended coverage
owner’s title insurance policy in the form attached hereto as Exhibit “AA”.

 

 
d.
Based upon and subject to the terms, agreements, warranties, representations and
conditions of the Purchase Agreement, on the Closing Date, Mezz shall purchase
the New LLC Interest from Seller for the Purchase Price, subject to any
adjustments or credits as set forth in the Purchase Agreement.

 

 
e.
On or before the Closing Date, Seller and Mezz shall each deliver to Title
Company their respective executed counterpart signature page to that certain
Assignment and Assumption Agreement attached hereto as Exhibit “BB”, and Seller
and Mezz shall execute and deliver the Second Seller Deliveries and the Mezz
Deliveries (each defined below), as applicable, to Title Company.

 

3.
Deliveries

 

a.
Section 4.3 of the Purchase Agreement is hereby deleted and replaced in its
entirety with the following:

 

i.
LLC Closing Date Deliveries.

 
A. On the LLC Closing Date, Seller shall deliver to Title Company its executed
counterpart signature pages to the
 
-2-

--------------------------------------------------------------------------------


 
following documents (collectively, the “Seller’s LLC Deliveries”):
 
(a) Deed in the form attached as Exhibit “F” to the Purchase Agreement (the
“Deed”), executed and acknowledged by Seller, conveying title to the Real
Property owned by Seller to New LLC, subject only to the Permitted Exceptions;
 
(b) Two (2) counterpart originals of a bill of sale and general assignment in
the form attached as Exhibit “G” to the Purchase Agreement (the “Bill of Sale”),
as to the Personal Property;
 
(c) A certified rent roll;
 
(d) Seller’s reaffirmation of its representations and warranties under Section
5.6 of the Purchase Agreement; and
 
(e) Such other documents as may be reasonably required by Title Company in order
to close the transaction contemplated by this Agreement.
 
B. On the LLC Closing Date, Seller shall cause GPLP to deliver to Title Company
its executed counterpart signature pages to the following documents
(collectively, the “GPLP Deliveries”):
 
(a) Two (2) originals of that certain Guaranty of Theatre Lease Obligations in
the form attached as Exhibit “H” to the Purchase Agreement; and
 
(b) Two (2) originals of that certain Guaranty of Contract Obligations executed
by GPLP in the form attached as Exhibit “N” to the Purchase Agreement.
 
C. On the LLC Closing Date, New LLC shall deliver to Title Company its executed
counterpart signature pages to the following documents (collectively, the “New
LLC Deliveries”):
 
(a) Two (2) counterpart originals of the Bill of Sale; and
 
(b) Such other documents as may be reasonably required by Title Company in order
to close the transaction contemplated by this Agreement.
 
-3-

--------------------------------------------------------------------------------


 

b.
Section 4.4 of the Purchase Agreement is hereby deleted and replaced in its
entirety with the following:

 

i.
Closing Date Deliveries.

 
A. On or before the Closing Date, Seller shall deliver to Title Company its
executed counterpart signature pages to the following documents (collectively,
the “Second Seller Deliveries”):
 
(a) Certification required by the Foreign Investors Real Property Tax Act, as
amended, and any similar state statute or regulation (the “Non-Foreign
Certificate”), executed by Seller;
 
(b) A certified rent roll;
 
(c) Copies of letters terminating all Contracts, other than those Seller is not
required to terminate as provided in Section 1.5 of the Purchase Agreement; and
 
(d) Two (2) originals of that certain Assignment and Assumption Agreement in the
form attached hereto as Exhibit “BB”.
 
B. On or before the Closing Date, Mezz shall deliver to Title Company the
following (collectively, the “Mezz Deliveries”):
 
(a) the Purchase Price, plus all net prorations, closing costs and other funds
required to be paid or provided by Mezz under the Purchase Agreement (all monies
Mezz is required to deliver shall be wired to the account designated by Title
Company and available for disbursement no later than 12 noon EST, on the Closing
Date); and
 
(b) Two (2) originals of its executed counterpart signature page to the
Assignment and Assumption Agreement.
 

4.
Representations and Warranties.

 

a.
Seller hereby agrees that the representations and warranties given by Seller to
Buyer pursuant to Section 5.6 of the Purchase Agreement shall inure to the
benefit of and shall be enforceable by Buyer, New LLC and Mezz, and shall be
guaranteed by GPLP pursuant to that certain Guaranty of Contract Obligations
attached as Exhibit “N” to the Purchase Agreement.

 
-4-

--------------------------------------------------------------------------------


 

b.
In addition to the representations and warranties set forth in Section 5.6 of
the Purchase Agreement, Seller and New LLC hereby make the following
representations and warranties to Mezz, which representations and warranties
shall survive consummation of the New LLC Transaction for a period of one (1)
year from the Closing Date, and which shall be guaranteed by GPLP pursuant to
the form of Guaranty attached as Exhibit “N” to the Purchase Agreement:

 
i. New LLC is and shall continue to be a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and New LLC has and shall continue to have all requisite power,
authority and legal right to execute, deliver and perform the terms of this
Amendment and the New LLC Transaction. Seller is and shall continue to be until
the Closing Date the sole member of New LLC, and Seller owns and shall continue
to own until the Closing Date all membership interests in New LLC.
 
ii. This Amendment and all documents executed by Seller or New LLC which are to
be delivered to Mezz at the New LLC Closing Date or the Closing Date (a) are or
at the time of the New LLC Closing Date and the Closing Date will be duly
authorized, executed, and delivered by each person comprising New LLC, (b) are
or at the time of the New LLC Closing Date and the Closing Date will be the
legal, valid, and binding obligations of New LLC and (c) do not and at the time
of the New LLC Closing Date and the Closing Date will not violate any provisions
of New LLC’s formation or governing documents or any provisions of any agreement
or judicial order to which New LLC (or any person comprising New LLC) is a party
or to which New LLC or the New LLC Property is subject.
 
iii. New LLC (a) does not control, has not controlled and shall not control,
directly or indirectly, and (b) does not own, has never otherwise owned and
shall not own, directly or indirectly, any capital stock of or any other equity
interest in, any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, or other entity, and New LLC is not and has not
otherwise been, directly or indirectly, a party to, member of or participant in
any partnership, joint venture or similar business entity.
 
iv. Except for the New LLC Property to be acquired pursuant hereto, New LLC has
no assets and shall not have any other assets at the New LLC Closing Date and
the Closing Date. Except for (a) obligations under the Contracts and the Leases,
other than obligations required to be performed prior to the Closing Date, and
(b) accounts payable in the ordinary course of business, New LLC does not
currently and shall not have as of the New LLC Closing Date and the Closing
Date, any liabilities, indebtedness, obligations, expenses, claims,
deficiencies,
 
-5-

--------------------------------------------------------------------------------


 
guaranties or endorsements of any type, whether accrued, absolute, contingent,
matured, unmatured or otherwise.
 
v. New LLC does not have, and as of the New LLC Closing Date and the Closing
Date, shall not have, any liens for taxes upon any of New LLC’s assets, except
taxes not yet due and payable. New LLC is not and shall not be the subject of an
audit, action, suit, proceeding, claim, examination, deficiency or assessment by
any governmental entity, and no such audit, action, suit, proceeding, claim,
examination, deficiency or assessment is currently pending or, to the best of
Seller’s knowledge, is contemplated. New LLC is not, and as of the New LLC
Closing Date and the Closing Date, shall not be, responsible for any liabilities
of Seller.
 
vi. There are not any, and as of the New LLC Closing Date and the Closing Date,
there shall not be any, investigations, actions, suits or proceedings of any
nature pending or, to the best of Seller’s knowledge, threatened against New
LLC.
 
vii. New LLC does not have, and as of the New LLC Closing Date and the Closing
Date, shall not have, any current, former or retired employees.
 
viii. Other than pursuant to this Amendment, Seller has not granted or offered
and shall not grant or offer to any person any ownership interest in New LLC
and/or right of first refusal to any membership interests (or other ownership
interests) in New LLC.
 
ix. New LLC: (i) has not made and will not make a general assignment for the
benefit of creditors; (ii) has not filed any voluntary petition or suffered the
filing of any involuntary petition by New LLC’s creditors, and will not file any
voluntary petition nor suffer the filing of any involuntary petition by New
LLC’s creditors, under Title 11 of the U.S. Code, as now constituted or
hereafter amended, or under any other applicable federal or state bankruptcy law
or other similar law; (iii) has not suffered and will not suffer the appointment
of a receiver to take possession of all, or substantially all, of New LLC’s
assets; (iv) has not suffered and will not suffer an attachment, execution or
other judicial seizure of all, or substantially all, of New LLC’s assets; or (v)
has not submitted and will not submit to any action indicating an inability to
meet its financial obligations as they accrue.
 
5. Failure to Consummate the New LLC Transaction. If Seller fails to consummate
the New LLC Transaction, Mezz shall have the right to enforce Buyer’s Remedies
as set forth in Section 6.2 or elsewhere in the Purchase Agreement, subject to
the terms and conditions contained therein. If Mezz fails to consummate the New
LLC Transaction, Seller shall have the right to enforce Seller’s Remedies as set
forth in Section 6.1 or elsewhere in the Purchase Agreement, subject to the
terms and conditions contained therein.
 
-6-

--------------------------------------------------------------------------------


 
6. Facsimile Signatures; Counterparts. This Amendment may be executed by the
electronic exchange of copies hereof bearing the signatures of each of the
parties. This Amendment may be executed in several counterparts, each of which
shall be deemed an original, and all such counterparts together shall constitute
one and the same instrument.
 
7. Governing Law. The validity, interpretation, construction, performance and
enforcement of this Amendment and the rights and obligations of the parties
hereunder shall be governed in all respects by the law of the State where the
Property is located.
 
8. Effect of Amendment. Except as amended herein, all terms and conditions of
the Purchase Agreement are and remain unchanged and in full force and effect as
therein written.
 
[End of Text - Signatures on Following Page]
 
 
-7-

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have executed this Amendment this __ day of
June, 2007.
 
“SELLER”
 
GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP,
a Delaware limited partnership
 
By:  Glimcher Tampa, Inc., 
a Delaware corporation,
General Partner
 
By:___________________________
Kim A. Rieck
Senior Vice President
 
“BUYER”
 
SOMERA CAPITAL MANAGEMENT, LLC,
a California limited liability company
 
By:__________________________
David A. Brown
President
 
[Signatures Continued on Next Page]
 
 
-8-

--------------------------------------------------------------------------------





“NEW LLC”
 
SOMEROCK UNIVERSITY MALL OWNER, LLC,
a Delaware limited liability company
 
By:  Glimcher University Mall Limited Partnership,
a Delaware limited partnership
Sole Member
 
By:  Glimcher Tampa, Inc.,
a Delaware corporation,
General Partner
 
By:_____________________________
Kim A. Rieck
Senior Vice President
 
“MEZZ”
 
SOMEROCK UNIVERSITY MALL MEZZ, LLC,
a Delaware limited liability company
 
By:  Somerock University Mall Holdings, LLC, 
a Delaware limited liability company
Sole Member
 
By:  SCM University Mall Investors, LLC,
a California limited liability company
Manager
 
By:  Somera Capital Management, LLC,
a California limited liability company
 
By:_____________________________
David A. Brown
President
 
[Signatures Continued on Next Page]
 
-9-

--------------------------------------------------------------------------------


 
CONSENTED AND AGREED TO BY:
 
“GPLP”
 
GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
a Delaware limited partnership
 
By:  Glimcher Properties Corporation
a Delaware corporation
its sole general partner
 
By:______________________________
Kim A. Rieck
Senior Vice President



 
-10-

--------------------------------------------------------------------------------


 
EXHIBIT AA
 
OWNER’S TITLE POLICY



--------------------------------------------------------------------------------


 
EXHIBIT BB
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of the
___ day of, 2007, by and between Glimcher University Mall Limited Partnership, a
Delaware limited partnership, having an office c/o Glimcher Properties Limited
Partnership, 150 East Gay Street, Columbus, Ohio 43215 (“Assignor”) and Somerock
University Mall Mezz, LLC, a Delaware limited liability company, having an
office at 5383 Hollister Avenue, Suite 240 Santa Barbara, California 93111
(“Assignee”).
 
W I T N E S S E T H:
 
WHEREAS, Assignor owns one hundred percent (100%) of the Membership Interest (as
defined below) in Somerock University Mall Owner, LLC, a Delaware limited
liability company (the “Company”).
 
WHEREAS, Assignor has agreed to sell and assign to Assignee, and Assignee has
agreed to purchase and assume, all of Assignor’s right, title and interest in
and to the Membership Interest.
 
NOW, THEREFORE, for valuable consideration in hand paid, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
1. Assignor hereby assigns, conveys, transfers and sets over unto Assignee, all
right, title and interest of Assignor in and to the Company, together with any
and all rights, privileges, benefits, obligations and liabilities appertaining
thereto, including but not limited to all of Assignor’s right, title and
interest as the sole member of the Company in and to the profits, losses,
capital, cash flow, rentals, contract rights, cash, accounts, receivables,
escrows, claims, choses in action and other assets of the Company, and (b) any
and all member loans made by Assignor to the Company (collectively, the
“Membership Interest”), reserving unto itself no rights or interests therein
whatsoever.
 
2. The parties consent to this Assignment and intend this Assignment to be an
absolute and unconditional assignment of the Membership Interest.
 
3. Assignee hereby (a) takes and accepts the foregoing assignment, (b) adopts
and agrees to be bound by all of the terms, covenants, conditions and provisions
of the Company’s operating agreement, a copy of which is attached hereto as
Exhibit “A” and made a part hereof, and (c) assumes and agrees to observe,
perform, pay, comply with and discharge all of the obligations of the Company,
as the sole member thereof, for all purposes, all from and after the date
hereof, but not before, in the place and stead of Assignor.
 
4. Assignor warrants and represents to Assignee that: (a) Assignor owns one
hundred percent (100%) of the Membership Interest, (b) it has the full right,
power and authority



--------------------------------------------------------------------------------


 
to assign and transfer the Membership Interest in the manner and form aforesaid,
(c) it has granted no pledge, assignment, security interest, hypothecation or
other encumbrance thereof or of any of the rights of Assignor to receive cash
flow, proceeds, or other distributions from the Company, (d) all consents and
approvals necessary for it to execute this Assignment have been obtained, and
(e) the Membership Interest has not otherwise been conveyed, sold or
transferred.
 
5. Assignor hereby agrees to execute and deliver promptly upon request of
Assignee such further agreements or instruments as may be necessary to complete
the assignment and transfer of the Membership Interest to Assignee as
contemplated hereby.
 
6. This Agreement is executed by, and shall be binding upon and inure to the
benefit of, the parties hereto and each of their respective successors and
assigns. None of the provisions of this Agreement shall be for the benefit of or
enforceable by any other person.
 
7. This Agreement may be executed in any number of counterparts, and each such
counterpart will for all purposes be deemed an original, and all such
counterparts shall constitute one and the same instrument. The individuals
signing this Agreement on behalf of the parties hereto represent and warrant
that they are duly authorized to do so.
 
8. This Agreement shall be construed in accordance with and governed by the
internal laws of the State of Delaware (without regard to principles of
conflicts of laws).
 
[Signatures appear on following page.]
 
 
-2-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
as of the __ day of 2007.
 
ASSIGNOR:
 
GLIMCHER UNIVERSITY MALL LIMITED PARTNERSHIP,
a Delaware limited partnership
 
By:  Glimcher Tampa, Inc., 
a Delaware corporation,
General Partner
 
By:__________________________
Kim A. Rieck
Senior Vice President
 
ASSIGNEE:
 
SOMEROCK UNIVERSITY MALL MEZZ, LLC,
a Delaware limited liability company
 
By:  Somerock University Mall Holdings, LLC, 
a Delaware limited liability company
Sole Member
 
By:  Somera Investment Partners, LLC
a California limited liability company
Manager
 
By:____________________________
Name:
Title:
 
-3-

--------------------------------------------------------------------------------


EXHIBIT A
 
OPERATING AGREEMENT
 
 